“ PERMIS ENFIDA
CONVENTION
D à
à *!  “CAHIER!DES CHARGES

ENTRE
L'ETAT TUNISIEN
ET
L'ENTREPRISE TUNISIENNE D'ACTIVITES : PETROLIERES

F ; “BUTTES RESSOURCES TUNISIE LTD.

. 26 MAI 1978
LR URSS RRR en

CONVENTION PORTANT AUTORISATION DE RECHERCHE ET D'EXPLOITATION
DE SUBSTANCES MINLRALES DU SECOND GROUPE

NTRE 5_SOUSSIGNES

L'ETAT Tunisien, (ci-aprés dénoruné l'Autorité Concédante), représen-
tée par Monsieur Rachid SFAR, Ministre de l'Industrie, des Mines
et de l'Energie, sous réserve de l'approbation des présentes par

loi,

d'une part,

L'Entreprise Tunisienne d'Activité: Pétrolières (ci-aprés dénommée
"ETAP"), établissement public à caractère industriel et commercial,
dont le siège est à Tunis: 11, Avenue Khéreddine Pacha, représen-
tée par son Président Directeur Général Monsieur Amor ROUROU aû-

ment mandaté pour signer cette Convention,

Buttes Ressources Tunisie, Ltd., (ci-aprés dénommée "BUTTES"),
Société établie et régie selon les lois de l'Etat du Delaware, Etats-
Unis d'Amérique, dont le siège social est à Houston, Texas, l4th
Floor, One Houston Center, élisant domicile: 9, Avenue de Mutuelle-
ville, Tunis, représentée aux présentes par Monsieur Edgar W.
VELLBAUM, son Président Directeur Général, spécialement mandaté à
cet effet par une résolution du Conseil d'Administration en date

du 16 Juin 1977, dont une copie certifiée conforme est annexée à
l'original de ce document à l'intention du Gouvernement Tunisien;
ETAP ct BUTTES sont désignées ci-aprés conjointement “le Titulaire"

et individuellement le "Cotitulaire",

d'autre part,

—-

IL EST PREALABLEMENT EXPOSE CE QUI SUIT :

ETAP a déposé une demande de permis de recherche et d'exploitation
de substances minérales du second groupe telles que définies à l'article ler
du décret du ler Janvier 1953 sur les Mines. Le permis demandé dit "Permis
Hammamet Nord" comporte 319 périmètres élémentaires (de 4 km2 chacun) d'un

seul tenant situé dans le Golfe de Hammamet.

BUTTES a, de son côté, déposé une demande de permis dit "Permis
Enfida", portant sur 962 périmètres élémentaires (de 4 km2 chacun) d'un seul

tenant et incluant la zone demandée par ETAP.

Devant cette situation, ETAP et BUITES sont convenues que la deman-
de de permis faite par BUITES soit considérée dés l'origine comme une deman-
de conjointe faite par les deux Parties en vue d'obtenir le Permis Enfida
dans l'indivision entre elles et dans les proportions de 512 pour ETAP et
de 49% pour BUTTES. Elles ont porté à la connaissance du Directeur des Mines

leur accord à ce sujet par lettre du 23 Mai 1978.

ETAP et BUTTES, toutes deux satisfaisant aux conditions et obli-
gations définies dans l'Article Premier du Décret du 13 Décembre 1948, ont
demandé à être admises au bénéfice des dispositions spéciales prévues dans
ledit décret sous réserve des résultats de l'enquête publique qui sera
ordonnée, à cet effet, par arrêté du Minsitre de l'Industrie, des Mines et

de l'Energie.

ETAP et BUTTES ont en conséquence signé un Contrat d'Association
dont l'objet est de définir les conditions selon lesquelles les Parties en-
tendent réaliser en commun la recherche, le développement et l'exploitation
des gisements de substances minérales du second groupe dans le Permis et les
concessions qui en seraient issues, et plus généralement toutes les opéra-

tions couvertes par la présente Convention.

Ce Contrat a été soumis à l'approbation de l'Autorité Concédante.

< - A 4°

4

IL A ETE ARRÇTE ET CONVENU CE QUI SUIT :

ARTICLE PREMIER

Le permis de recherche, tel que délimité à l'Article 2 du Cahier
des Charges annexé à la présente Convention (Annexe A), sera attribué à
ETAP et à BUTTES conjointement et dans l'indivision par un arrêté du Minis-
tre de l'Industrie, des Mines et de l'Energie qui sera publié au Journal
officiel de la République Tunisienne.
11 est entendu que les intérêts indivis dans ledit permis sont les

suivants :
ETAP : Cinquante et un pour cent (517)
BUTTES : Quarante neuf pour cent (4927)

ETAP et BUTTES seront toutes deux admises au bénéfice des dis-
positions spéciales prévues par le Décret du 13 décembre 1948, sous ré
serve du résultat de l'enquête publique ordonnée à cet effet, conformément

aux dispositions des Articles 4 et 5 dudit Décret.

ARTICLE DEUX

Les travaux d'exploration, de développement et d'exploitation
des substances minérales du second groupe, effectués par le Titulaire dans
les zones couvertes par le permis de recherche visé ci-dessus, sunt 45su

jettis aux dispositions de la présente Convention et à l'ensemble des

textes qui lui sont annexés et qui en font partie intégrante.

ARTICLE TROIS

Chaque Cotitulaire s'engage par la présente à payer à l'ETAT
Tunisien:

1) - Une “redevance proportionnelle" (ci-aprés désignée “rede-
vance")égale à quinze pour cent (157) de la valeur ou des quantités des
hydrorarbures bruts, liquides ou gazeux provenant des opérations réalisées
dans le cadre de la présente Convention et vendus ou enlevés par lui ou

pour son compte.

Le décompte et le versement de cette redevance proportionnelle,
soit en nature, soit en espèces, seront effectuës suivant les modalités
précisées au Titre III (Article 23 à 29) du Cahier des Charges. Les ver-
sements ainsi effectués par chaque Cotitulaire en application du présent
paragraphe | seront considérés comme dépenses déductibles pour le calcul

de ses bénéfices nets soumis à l'impôt visé au paragraphe 3 ci-dessous.

2) - Les droits, taxes et tarifs suivants

a - les paiements à l'ETAT, aux collectivités, offices ou éta-
blissements publics ou privés, et aux concessionnaires de services publics
en rémunération de l'utilisation directe ou indirecte par le Titulaire
des voieries ct réseaux divers ou des services publics (tels que services
des eaux, gaz, électricité, P.T.T., etc.) conformément aux conditions

d'utilisation définies au Cahier des Charges.

b - la taxe de formalités douanières.

© - les taxes sur les transports et sur la circulation des véhicules,

|

d - les droits d'enregistrement. Toutefois, le droit proportion-
nel qui serait applicable aux contrats relatifs à des opérations mobilières

y compris les contrats de ventes commerciales ne sera pas dû.
e - le droit de timbre.
f - la taxe unique sur les assurances.

g - la taxe sur la valeur locative de locaux à usage de bureau

et/ou d'habitation.
h - la taxe de formation professionnelle.

i - les taxes payées par les fournisseurs de matériaux ou de pro-
duits fournis au Titulaire, et qui sont normalement comprises dans le prix
d'achat. 11 est entendu toutefois que le Titulaire est exonéré de la taxe

de prestation de services.
j - le droit fixe sur les concessions et le permis de recherches.

Les paiements effectués par chaque Cotitulaire en application du
présent paragraphe 2 seront traités comme des frais d'exploitation et seront
déductibles pour le calcul de ses bénéfices nets soumis à l'impôt visé au

paragraphe 3 ci-dessous.

Les majorations des droits, taxes et tarifs quelconques énumérés au
présent paragraphe 2 ne seront applicables au fitulaire que si elles sont

communément applicables à Loutes les catégories d'entreprises en Tunisie.

11 est précisé que la redevance mentionnée au paragraphe | et

les droits, taxes et tarifs visés au paragraphe 2 du présent article seront

tous dûs, même en l'absence de bénéfice.

3) - Un impôt sur le revenu au taux de soixante dix pour cent
(70%) basé sur ses bénéfices nets au titre de ses activités en vertu
de la présente Convention pour un quelconque exercice fiscal, étant
entendu qu'aucun autre paiement ne sera dû par chaque Cotitulaire, ni
par ses actionnaires sur les diviéendes éventuels versés à eux ou per-

çus par eux dans le cadre des activités soumises à la présente Convention.

&) - En contrepartie de ces versements prescrits au présent ar-
ticle 3, l'ETAT Tunisien exonère chaque Cotitulaire de tous impôts, taxes
et tarifs directs ou indirects, quelle qu'en soit la nature, déjà institués
ou qui seront institués par l'ETAT Tunisien et/ou tous autres organismes ou

collectivités publics à l'exception de ceux. énumérés ci-dessus.

Tout montant payé par chaque Cotitulaire ou pour son compte au
titre de la taxe de formalités douanières frappant l'exportation des sub-
stances minérales du second groupe produites par ou pour ce Cotitulaire,
sera considéré come un acompte sur le paiement de l'impôt visé au para-
graphe 3 du présent Article 3 et dû par ledit Cotitulaire au titre de l'exer-
cice au cours duquel ledit montant a été payé ou, à défaut, au titre des exer-

ces ultérieurs.

E

ARTICLE QUATRE

1) - Les bénéfices nets seront calculés de 1a même manière que pour
l'impôt proportionnel de Patente, conformément aux règles fixées par le Code
de la Patente à la date de signature de la présente Convention, sous réserve

des dispositions de ladite Convention, en particulier:

— l'amortissement des immobilisations corporelles et des dépenses
traitées comme des immobilisations en vertu du paragraphe 4 ci-dessous peut
être différé, autant que besoin est, de façon à permettre leur imputation

sur les exercices bénéficiaires jusqu'à extinction complète;

— tout solde non amorti de ]a valeur desdites immobilisations
perdues ou abandonnées pourra être traité comme frais déductibles au titre

de l'exercice au cours duquel la perte ou l'abandon a eu lieu;

— pour chaque exercice bénéficiaire, l'imputation des charges et

amortissements sera effectuée dans l'ordre suivant:

a - report des déficits antérieurs,
b - amortissements différés,

© - autres amortissements;

2) - Les prix de vente retenus pour la détermination de l'impôt sur
le revenu visé à l'article 3 ci-dessus, seront les prix de vente réalisés
dans les conditions stipulées à l'Article 1} ci-dessous, sauf en ce qui con-
cerne les ventes visées à l'Article 80 du Cahier des Charges pour lesquelles

on retiendra le prix défini audit Article 80.

3) - Pour la liquidation et le paiement de l'impôt sur le revenu
visé à l'Article 3 ci-dessus, chaque Cotitulaire déclarera ses résultats et
produira ses comptes de résultats et ses bilans à 1'appui de ses déclarations
au plus tard le 31 mai suivant la clôture de l'exercice considéré (l'exercice

correspondra à l'année du calendrier grégorien).

Chaque Cotitulaire règlera au plus tard le 30 juin suivant la c16-

ture de l'exercice considéré le montant correspondant à l'impôt sur le revenu.

» gel
4) - Les catéguries suivantes de dépenses, effectuées en Tunisie

ou ailleurs, en exécution de la présente Convention, à savoir:

= les dépenses de prospection et de recherche

- les frais de forage non-compensés,

- les coûts d'abandon d'un forage,

- les coûts des forages des puits non-productifs de pétrole ou
de gaz en quantités commercialisables,

- les frais de premier établissement relatifs à l'organisation
et à la mise en marche des opérations pétrolières autorisées par la présente
Convention,
pourront être traitées au choix du contribuable intéressé, aprés avoir déci-
dé annuellement pour les dépenses de ces catégories faîtes au cours de l'exer-
cice fiscal en cause, soit comme des frais déductibles au titre de l'exercice
fiscal dans lequel ils auront été encourus,soit comme des dépenses d'immobili-
sations à amortir à un taux à déterminer annuellement par l'intéressé à la date
à laquelle il fixe son choix. Ledit taux ne dépassera pas vingt pour cent (207)
pour les dépensés de prospection et de recherche encourues avant une découverte,
ni dix pour cent (10%) pour les dépenses encourues aprés ladite découverte.

5) - Pour les dépenses effectuées en Tunisie ou ailleurs, en exécution
de la présente Convention, et relatives aux forages productifs de développement
et aux équipements et installations d'exploitation des gisements, de production
et de stockage, de transport et de chargement des hydrocarbures, le taux d'amor-
tissement retenu sera déterminé annuellement pour l'exercice fiscal en cause par
le contribuable intéressé sans que ledit taux puisse dépasser vingt pour cent (20%)
en ce qui concerne les équipements et installations utilisés ou situés en mer.
Pour les installations à terre, les taux seront ceux généralement pratiqués

dans l'industrie pétrolière internationale.

Les déductions au titre d'amortissement seront autorisées jusqu'à

amortissement complet desdites dépenses.

Pl y ge

= —

6) - Les expressions ci-aprés sont définies comme suit :

a - "Les dépenses de prospection et de recherche” comprendront :

- Les dépenses pour les travaux d'ordre géologique, géophysique
et assimilés.

- Les dépenses des forages d'exploration, y compris le premier
forage de découverte dans chaque gisement de pétrole ou de gaz, ainsi que
tous les puits non-productifs ou secs (à l'exclusion, toutefois de toute
dépense de développement, d'exploitation ou de production).

- Les dépenses d'administration générale et autres frais généraux
assimilés, qui ne peuvent être directement affectés aux activités de recher-
che ou aux activités d'exploitation et qui, aux fins d'amortissement et de
déduction, feront l'objet d'une répartition entre les dépenses de recherche
et les dépenses d'exploitation, suivant la proportion existant entre les dé-
penses directes de recherche et les dépenses directes d'exploitation.

b - "Les frais de forage non-compensés" désignent tous les frais de
carburant, de matériaux et de matériel de réparation, d'entretien, de trans-
port, de main-d'oeuvre et de rémunération de personnel de toutes catégories,
ainsi que les frais assimilés nécessaires pour l'implantation, les travaux
de forage, les essais, l'entretien et l'approfondissement des puits, et les
travaux préparatoires pour ces opérations, ainsi que tous les frais afférents

auxdites opérations.

7) - Pour la détermination des bénéfices nets soumis à l'impôt visé
au paragraphe 3 de l'Article 3 ci-dessus, les activités assujetties à la
présente Convention seront traitées par chaque Cotitulaire séparément de
ses autres activités en Tunisie.

À cette fin, chaque Cotitulaire tiendra en Tunisie une comptabilité

en dinars où seront enregistrés tous frais, dépenses et charges encourus

par lui au titre des activités assujetties à la présente Convention, y compris
les ajustements nécessaires pour corriger les pertes ou gains qui résulterai-
ent sans ces ajustements, d'une ou de plusieurs modifications intervenant dans
les taux de change entre le dinar et la monnaie nationale du Cotitulaire en
cause dans laquelle lesdits frais, dépenses et charges ont été encourus par
ledit Cotitulaire (étant enténdu que ces ajustements ne seront pas eux-mêmes

considérés comme un bénéfice ou une perte aux fins de l'impôt sur le revenu

W h Ÿ

susvisé).

nn

= S

ARTICLE CINQ
Avant le mois de décembre de chaque année, le Titulaire notifie-

ra à l'Autorité Concédante ses programmes prévisionnels de travaux d'explo-

ration et d'exploitation pour l'année suivante, accompagnés des prévisions

de dépenses. Le Titulaire avisera aussi l'Autorité Concédante des révisions

apportées à ces programesdés que lesdites révisions auront été décidées par

le Titulaire.

Le Titulaire convient que le choix de ses entrepreneurs et fournis-
seurs, sera effectué par appel à la concurrence, d'une manière compatible
avec l'usage dans l'industrie pétrolière internationale, A cette fin, tous
les contrats ou marchés (autres que ceux du personnel et ceux occasionnés
par un cas de force majeure), dont la valeur dépasse l'équivalent de cent
mille dollars US (100.000) seront passés à la suite d'appel d'offres ou de
larges consultations, dans le but d'obtenir les conditions les plus avantageuses
pour le Titulaire, les entreprises consultées étant toutes placées sur un pied
d'égalité. Toutefois, le Titulaire sera dispensé de procéder ainsi dans les

cas où il fournira en temps utile à l'Autorité Concédante les raisons justifi-

catives d'une telle dispense.

ARTICLE SIX

Le Titulaire conduira toutes les opérations avec diligence, en bon
“père de famille" et selon les règles de l'Art appliquées dans l'industrie
pétrolière internationale, de manière à réaliser une récupération ultime op-
timum des ressources naturelles couvertes par son permis et ses concessions.
Les droits et obligations du Titulaire en ce qui concerne les obligations de
travaux minima, la protection contre les délais, les pratiques de conservation

de gisement, les renouvellements, l'abandon, la renonciation seront tels qu'il

est précisé dans le Cahier des Charges.

ARTICLE_SEPT

En contre-partie des obligations énoncées ci-dessus, l'ETAT
Tunisien s'engage par les présentes

1) - A accorder au Titulaire les renouvellements de son permis
dans les conditions prévues aux articles 3 à 9 inclus et à l'Article 21
du Cahier des Charges. ;

2) + A attribuer au Titulaire des concessions minières dans les
conditions fixées par les décrets du ler Janvier 1953 et du 13 Décembre
1948 et par le Cahier des Charges.

Les concessions seront accordées pour une durée de cinquante (50)
années, à compter de la date de publication au Journal Officiel de la Ré-
publique Tunisienne des arrêtés qui les octroient aux conditions précisées

dans le Cahier des Charges.

3) a - À ne pas placer, directement ou indirectement sous un régime
exhorbitant du droit commun,le Titulaire et/ou les entreprises sous-traitantes
utilisées par le Titulaire en vue de réaliser des activités envisagées par la
présente Convention.

b - A ne pas augmenter les droits d'enregistrement ou droits fixes
auquels sont assujettis les titres miniers concernant les substances minérales
du second groupe, tels qu'ils sont fixés au moment de la signature de la pré-
sente par le Décret du ler Janvier 1953 sur les Mines et les textes modifica-
tifs subséquents, si ce n'est pour les réviser proportionnellement aux varia-
tions générales des prix en Tunisie.

4) - A exonérer le Titulaire et tout entrepreneur que le Titulaire
pourra utiliser soit directement par contrat, soit indirectement par sous-
contrat :

a - de la taxe sur les prestations de services qui serait dûe à
l'occasion des opérations réalisées avec le Titulaire;

b - de toutes taxes portuaires et autres droits ayant trait aux
mouvements et stationnements des bateaux et aux aéronefs utilisés à des fins de

recherches, d'exploitation et d'exportation, dans les zones maritimes couvertes
par le permis, ainsi que pour le transport, aller-retour aux lieux desdites
opérations, à l'exception des taxes et droits frappant les navires chargeant

dans un port commercial tunisien des hydrocarbures produits par le Titulaire.

.
n À

5) a - À autoriser le Titulaire et tout entrepreneur qu'il
pourra utiliser, soit directement par contrat, soit indirectement par
sous-contrat, à importer en franchise de droits de douane et de tous
impôts ou taxes prélevés à l'occasion de l'importation de marchandises,

y compris toutes Laxes sur le chiffre d'affaires (à la seule exception de
la taxe de formalités douanières, T.F.D.), tous appareils (notamment
appareils de forage),outillage, équipement et matériaux destinés à être
utilisés effèctivement sur les chantiers pour les opérations de prospec-
tions, recherche, exploitation et exportation et pour le transport aller-
retour aux chantiers des opérations du Titulaire, qu'ils soient en admis-
sion temporaire ou aux fins de consommation et d'utilisation. Il est
entendu, toutefois, que cette exonération ne s'appliquera pas aux biens
ou marchandises de la nature de ceux décrits dans le présent paragraphe
et qu'il sera possible de se procurer en Tunisie, de type adéquat et de
qualité comparable, à un prix comparable aux prix de revient à l'importa-

tion desdits biens ou marchandises s'ils étaient importés.

Si le Titulaire, son entrepreneur ou son sous-traitant a l'in-
tention de céder ou de transférer des marchandises importées en franchise
de droits et taxes, comme mentionné ci-dessus dans le présent sous-para-
graphe a), il devra Le déclarer à l'Administration des douanes avant la
réalisation de ladite cession ou dudit transfert, et à moins que la cession
ou le transfert ne soit fait à une autre société ou entreprise jouissant
de la même exonération, lesdits droits et taxes seront payés sur la base de

la valeur de la marchandise au moment de la vente.

b - À ce que tous les biens et marchandises importés en fran-
chise en application du sous-paragraphe (a) ci-dessus pourront être réex-
portés également en françhise, sous réserve des restrictions qui pourront

être édictées par l'ETAT Tunisien en période de guerre ou d'état de siège.

Se

6) - À ce que les substances minérales du second groupe et

leurs dérivés produits en application de la présente Convention et du

Cahier des Charges puissent être transportés, exportés et vendus par chaque Co-

titulaire comme son propre bien, sans restrictions, et en franchise de toutes
taxes à l'exportation, taxes sur les ventes et droits, à l'exception de la taxe
de formalités douanières (T.F.D.), sous réserve des mesures restrictives qui
pourraient être édictées par l'ETAT Tunisien en période de guerre ou d'état

de siège et sous réserve des dispositions prévues à l'Artisle 12 de la présen-

te Convention et aux Articles 26, 28 et 80 du Cahier des Charges.

7) - A faire bénéficier le Titulaire pour Je ravitaillement en car-
burants et combustibles de ses navires et autres embarcations, du régime spé-

cial prévu pour la marine marchande.

8) - A accorder, ou à faire accorder au Titulaire le plein et entier
bénéfice de toutes les dispositions de la présente Convention, y compris ses
annexes, à l'effet de réaliser les opéretions en vue desquelles elles sont con-

clues.

Au cas où le Titulaire procèderait à la cession ou au transfert en

totalité ou en partie de son permis de recherches ou de sa ou ses concession(s),

à ce qu'un tel transfert oœ cession ne donne lieu à la perception d'aucun im
pôt, droit ou taxe de quelque nature que ce soit, existant actuellement ou qui
serait ultérieurement créé par l'ETAT Tunisien ou par une quelconque autorité

ou collectivité.

En cas de cession effectuée conformément à l'Article 8 ci-dessous,
à ce que toutes les dépenses effectuées par le cédant en application de la
présente Convention et du Cahier des Charges pourront être reprises par 1e
bénéficiaire de la cession dans sa propre comptabilité, et ceci à quelque fin
que ce soit, notamment, sans que ce qui suit soit une limitation, aux fins des
obligations découlant de l'Article 3 de la présente Convention et aux fins des

obligations des travaux minima stipulées au Cahier des Charges.

9) —- À ce que BUTTES pour les opérations réalisées dans le cadre de
la présente Convention, soit assujettie à la règlementation des changes en
vigueur en Tunisie telle qu'aménagée par la procédure arrêtée à l'Annexe B de

la présente Convention et qui en fait partie intégrante.

k fr 4

ARTICLE HUIT

Est interdite, sauf autorisation préalable donnée par l'Autorité
Concédante, l'aliénation totale ou partielle, sous quelque forme que ce soit,
des droits détenus par chaque Cotitulaire dans le permis de recherche ou

dans toute concession d'exploitation qui en sera issue.

Nonobstant les dispositions de l'alinéa précédent et celles des
Article 24, 49 et 64 du Décret du ler Janvier 1953, chaque Cotitulaire de
permis ou de concession peut sans autre demande, autorisation, agrément,
texte règlementaire ou législatif, céder en partie ou en totalité les inté-
rêts indivis qu'il détient dans le permis ou dans toute concession qui en sera
issue à une ou plusieurs sociétés affiliées au cédant, sous réserve d'en

aviser l'Autorité Concédante par écrit.

Toutefois, en ce qui concerne les sociétés cessionnaires, l'agré-

ment de l'Autorité Concédante demeurera nécessaire

1 - si le cédant détient moins de 507 des droits de vote dans les

assemblées de la société cessionnaire;

2 - si le cessionnaire est une société qui détient moins de 50%

des droits de vote dans les assemblées de la société Cotitulaire;

3 - si le cessionnaire est une société dans les assemblées de
laquelle moins de 507 des droits de vote sont détenus par le Cotitulaire

et/ou les actionnaires du Cotitulaire;

& - si le cessionnaire même affilié au cédant, est une société
constituée conformément à la législation de l'un quelconque des pays n'en-
tretenant pas de relations diplomatiques avec la République Tunisienne, ou

une société ayant son siège dans l'un de ces pays.

ARTICLE NEUF

En cas de cession des intérêts indivis détenus par un Cotitulaire
dans le Permis de vecherche ou dans toute concession qui en sera issue, le
bénéficiaire de la cession assumera tous les droits et obligations du cédant
découlant de la présente Convention et de ses annexes, notamment ceux Ssti-
pulés aux Articles 3 et 4 ci-dessus, ainsi que les obligations de travaux

minima stipulées au Cahier des Charges.

ARTICLE DIX

Le Contrat d'Association conclu entre ETAP et BUTTES ainsi que les
éventuels avenants le complétant ou le modifiant seront soumis à 1'approba-

tion de l'Autorité Concédante.

ARTICLE ONZE

Chaque Cotitulaire s'engage à commercialiser les hydrocarbures
extraits dans les meilieures conditions économiques possibles et, à cet

effet, il s'engage à procéder à leur vente dans la mesure du possible, par

appels d'offres ou larges consultations.

ARTICLE DOUZE

Si l'exécution des dispositions des présentes par une partie est
retardée par un cas de force majeure, le délai prévu pour ladite exécution
sera prorogé d'une période égale à celle durent laquelle la force majeure
aura persisté; et la durée de validité du permis ou de la concession, suivant

le cas, sera prorogée en conséquence sans pénalité.

<<
ARTICLE TREIZE

Tout différend découlant de 1a présente Convention sera tranch
définitivement suivant le Règlement de Conciliation et d'Arbitrage de la Chambre
du Commerce Internationale par un ou plusieurs arbitres nommés conformément à
ce Règlement.

La loi applicable sera la loi tunisienne en vigueur à la date de

signature de la présente Convention.

ARTICLE QUATORZE

La présente Convention, l'ensemble des textes qui lui sont annexés
ainsi que le Contrat d'Association entre ETAP et BUTTES visé à l'Article dix ci-
dessus, ne seront pas assujettis aux droits de timbre. Ils seront enregistrés
sous le régime du droit fixe, aux frais du Titulaire.

La présente Convention prendra effet à dater de son approbation con-
formément aux prescriptions légales applicables en la matière.

Fait à Tunis en autant shoes que de droit, le 26 Mai 1978.

Pour l'ETAT Tunisien

| RäcHfd_SFAR à

Ministre Me l'Industrie
des Mines et de l'Energie

Pour l'Entreprise Tunisienne Pour Buttes Ressources
d'Activités Pétrolières Tunisie, Ltd.
MR il 7 IAA ZE
Amor ROUROU Edgar W. WELLBAUM
Président, Directeur Général Président, Directeur Général

Enregistré à Jurs FC

Vo. FA —
Roca (rue) Bank sf

ANNEXE A
l CAHIER DES CHARGES

Annexé à la Convention portant autorisation de recherche et
d'exploitation de substances minérales du second groupe dans le permis

dit "Permis Enfida".

Î ARTICLE PREMIER: Objet du présent Cahier des Charges

Le présent Cahier des Charges qui fait partie intégrante . de la
Convention portant autorisation de recherche et d'exploitation de substances
minérales du second groupe dans le permis dit ‘Permis Enfida", a pour objet de
préciser les conditions dans lesquelles l'Entreprise Tunisienne d'Activités
Pétrolières (ETAP) et Buttes Ressources Tunisie, Ltd. (BUTTES),ci-aprés dési-
gnées conjointement par l'expression "le Titulaire" et individuellement par
l'expression “le Cotitulaire".

1 - Effectueront des travaux ayant pour objet la recherche des
gîtes de substances minérales du second groupe dans la zone maritime relevant

l de la juridiction Tunisienne et définie ace l'arrêté du Ministre de l'Industrie,
des Mines et de l'Energie dont il sera question à l'Article 2 ci-aprés.

2 - Procèderont dans le cas où ils auraient découvert un gîte exploi-

table desdites substances, au développement et à l'exploitation de ce gîte.

: 4 V
44

=

TITRE PREMSER
Travaux Préliminaires de Recherche

Zones de Prospection

| ARTICLE DEUX: Délimitation du Permis Initial

La zone dont il est question à l'Article 1 ci-dessus sera délimitée
par le permis qui sera attribué à ETAP et à BUTTES conjointement et dans l'in-
division par arrêté du Ministre de l'Industrie, des Mines et de l'Energie.
Cet arrêté sera publié au Journal Officiel de la République Tunisienne et
annexé au présent Cahier des Charges (annexe C). Les intérêts indivis dans le
permis, dit “Permis Enfida", seront les suivants:

ETAP: cinquante et un pour cent (5127)

BUTTES: quarante neuf pour cent (497)

La surface totale SO de l'ensemble des périmètres élémentaires ini-
tiaux, constituant ce permis, est de trois mille huit cent quarante huit kilo-

mètres carrés (3848 km2).

ARTICLE TROIS: Obligations des travaux minima pendant la première période de
validité du Permis. |
1 - Pendant la première période de validité du Permis qui est fixée à
quatre (4) ans, le Titulaire s'engage à effectuer des travaux de recherche con-
formes aux règles de l'Art et régulièrement poursuivis, dont le coût dûment
justifié (PO), sera au moins égal à un montant total de six millions de dollars

US.
PO = 6.000.000 US dollars

représentant pour cette première période de validité du permis le programme
de travail suivant:

(a) une campagne sismique d'au moins mille deux cent kilomètres (1.200
km) ge profils sur la Zone couverte par le Permis. Cette campagne sismique a
pour but de préciser les structures géologiques favorables à l'accumulation
d'hydrocarbures et de situer avec précision la position du premier puits d'explo-

ration. | # ÿ 4

#
——
LL

3

Des campagnes sismiques supplémentaires et des interprétations géo-
logiques complémentaires ecrent effecutées, si nécessaire, afin de déterminer
la position de deux autres puits d'exploration.

(b) le forage de trois puits au cours de la première période de vali-
dité du Permis, dont les objectifs seront la reconnaissance de toutes les couches
géologiques jusqu' au sommet de la formation Abiod ou en l'absence de cette der-
nière, au sommet d'autres formations du Crétacé, y compris la reconraissance de
ces dernières formations si elles présentent un intérêt pétrolier.

La profondeur totale cumulée des trois puits sera d'environ six mille

mètres (6.000 m).

Le forage du premier puits commencera dans les quatre mois qui suivent
la signature de la Convention ou la publication au Journal Officiel de la Répu-
blique Tunisienne de l'arrêté institutif du Permis.

Les Opérations d'Exploration réalisées par le Titulaire dans le Permis
avant l'octroi du Permis aprés ‘l'accord de principe" donné par le Directeur
de l'Energie le 9 Juillet 1977, sont considérées comme faisant partie de l'obli-
gation des travaux minima de la première période de validité du Permis.

ARTICLE QUATRE: Justification du montant des travaux exécutés

Le Titulaire est tenu de justifier vis-à-vis de l'Autorité Concédante

le montant des travaux de recherches effectués par lui pendant la durée de vali-
dité du permis.

Seront admis notamment dans l'appréciation des dépenses minima, et
sous réserve qu'ils soient appuyés de dues justifications:

a) Les Éerenses réelles engagées par le Titulaire pour le fonctionne-
ment direct de ses travaux de recherches.

b) Les frais réels de déplacement, de passage ou de voyage, engagés pour

le personnel du Titulaire destiné à travailler normalement en Tunisie, et pour

les familles dudit personnel.

c) Les frais, salaires ou honoraires réels des experts et spécialistes

employés par le Titulaire à l'occasion de ses recherches effectuées en Tunisie.

d) Les frais réels d'établissement de toutes cartes et études

nécessaires aux travaux du Titulaire.
e) Les frais d'assistance technique aux termes des contrats de

service qui seront conclus par le Titulaire et notifiés à l'Autorité Concé-
dante.

#9) Les frais généraux de service et d'administration, dûment justi-
fiés, encourus par le Titulaire en relation directe avec le Permis Enfida

jusqu'à concurrence de dix pour cent (10%).

ARTICLE CINQ: Renouvellement du Permis.

Conformément aux dispositions de l'Article 39 du Décret du ler
janvier 1953 et des arrêtés d'application dudit décret, le renouvellement
du permis Ânitial sera acquis de plein droit pour des périodes nouvelles
de deux ans et demi (2-1/2), dans les conditions définies ci-après.

1 - Sous la seule réserve qu'il ait satisfait aux obligations de
.travaux minima Pen tee de Actes 3 précédent et qu'il en fasse la demande
écrite, le Titulaire aura droit à un premier renouvellement de son permis
initial pour une superficie S1 représentant les quatre-vingt centièmes
(80/100e) de la surface SO du permis initial. Le permis renouvelé sera
valable durant deux ans et demi (2-1/2).

Les surfacesabandonnées, c'est-à-dire les vingts centièmes (20/100e)
de la surface initiale SO seront au choix.du Titulaire. 11 devra notifier
ce choix à l'occasion de la demande de renouvellement du permis, faute de
quoi l'Autorité Concédante procédera d'office audit choix.

Le Titulaire s'engage, sur la nouvelle surface ainsi définie et
pendant la durée de la validité du nouveau permis, à exécuter des travaux de
recherche conformes aux règles de l'Art, régulièrement poursuivis, sur la

base d'un minimum de:

P1 = 6.000.000 U.S. dollars
2 - Dans les mêmes conditions et toujours sous la réserve d'avoir
satisfait aux obligations de travaux minima, le Titulaire aura droit à un
second renquvellement pour une surface S2, puis à un choisies renouvellement
pour une surface S3, chacun pour une nouvelle période de deux ans et demi
(2-1/2). Les surfaces S2 et S3 sont définies ci-après:

A l'occasion de chaque renouvellement, la surface du nouveau
permis sera réduite automat iquement dans les conditions suivantes:

a) - Second renouvellement

Surface réduite aux scixante-quatre Se (64/100e) de la
surface du permis initial (S2 = 0,64 SO).

b) - Troisième renouvellement

Surface réduite aux cinquante centièmes (50/100e) de ia surface
du permis initial (53 = 0,50 S0).

Pour les deux périodes en question, le montant minimum des travaux
est le même que celui fixé pour le premier renouvellement.

Les surfaces sur lesquelles porte la réduction seront choisies

par le Titulaire, dans les conditions fixées au second alinéa du paragraphe 1

‘ du présent Article.

ARTICLE SIX: Réduction volontaire de surface et renonciation au Permis.

a) Le Titulaire aura droit à tout moment, à condition qu'il en ait
notifié son intention par écrit, à des réductions volontaires supplémentaires
de la surface de son permis indépendamment des réductions obligatoires prévues
à l'Article 5 ci-dessus.

Dans ce cas le montant minimum de dépenses, fixé pour chacune des
périodes de validité du permis et pour la ou les zones conservées, ne subira

aucun changement du fait des réductions volontaires de superficie.
7
26

ci-après.

ARTICLE SEPT: Non-réalisation du minimum de dépenses.

a) Si pour es raisons imprévisibles, autres que la force majeure
telle que définie à l'Article 93 ci-dessous, et reconnues valables par l'Adminis-
tration, le Titulaire n'a pas exécuté le minimum de travaux fixé aux Articles 3
et 5 ci-dessus, il aura la possibilité d'obtenir le renouvellement de son
permis, sous réserve de verser au préalable à L'ETAT TUNISIEN, et avec l'accord de
celui-ci quant au montant, le reliquat des dépenses minima qu'il s'était
engagé à effectuer.

b) Si pour une quelconque raison autre que la force majeure, le

‘Titulaire n'a pas dépensé les montants minima représentant le programme de

travail susmentionné avant la fin d'une quelconque" période de validité du permis,
le Titulaire versera à l'ETAT Tunisien le reliquat des dépenses minima qu'il

s'était engagé à effectuer, même s'il ne désire pas renouveler le Permis.

ARTICLE HUIT: Libre disposition des surfaces rendues.

. L'Autorité Concédante recouvrera la libre disposition des surfaces

rendues, soit par les abandons prévus à l'Article 5 à l'occasion des renou-

.vellements successifs, soit par les réductions volontaires ou renonciations

prévues à l'Article 6.
En particulier, elle pourra y faire effectuer des travaux de re-

cherche concernant les substances minérales du second groupe, soit par elle-

même, soit de toute autre façon.

: 7726
1

ARTICLE NEUF: Validité du permis en cas d'octroi d'une concession.

L'institution d'une concession, telle qu'elle est précisée à
l'Article 12 ci-après, entraîne de plein droit l'annulation du permis de
recherche sur la portion du permis de recherche comprise dans le périmètre
de ladite concession.

Elle n'ehtraîne pas l'annulation du permis de recherche extérieur
au. périmètre de la concession. Le permis de recherche conserve sa validité
dans les conditions stipulées aux Articles 3, 5 et 21 du présent Cahier des
Charges.

Lors des renouvellements du permis survenant après l'octroi d'une
concession, la superficie de cette concession n'entrera pas dans le calcul
de la surface du nouveau permis après renouvellement. Le montant des travaux

minima imposé pour le permis restera inchangé.

ARTICLE DIX: Disposition des hydrocarbures tirés des recherches.

Le Titulaire pourra disposer des hydrocarbures produits à l'occasion
de ses travaux de recherche, de la même manière qu'il pourra disposer des
hydrocarbures tirés de ses exploitations, à charge POur lui d'en informer en
temps utile l'Autorité Concédante, et d'acquitter les redevances comme prévues

à l'Article 23 ci-après.

‘a

Se

TITRE IT

Découverte et Exploitation d'un Gîte

ARTICLE ONZE: Définition d'une découverte

Le Titulaire sera réputé avoir fait une découverte de gisement
dit exploitable, au sens du présent Cahier des Charges et de la Loi Minière,
lorsqu'il aura fore un puits, et démontré que ce puits peut produire un débit
d'hydrocarbures brutsliquides, de qualité marchande, au moins égal aux quan-
tités indiquées dans le tableau ci-dessous. Ce tableau précise également
à quelles conditions ce débit doit se référer.

11 est entendu que les essais seront faits conformément aux règles
de l'Art, et que le pourcentage d'eau entraînée ne sera pas, en moyenne,
supérieur à trois pour cent (3%).

: Le re du début de l'essai est laissé au Titulaire. Celui-ci
sera libre de juger de l'époque à partir de laquelle le niveau essayé aura
atteint un régime stabilisé de production.

Toutefois, cet essai devra être exécuté dès l'achèvement définitif

du forage et en tous cas dans les douze (12) mois qui suivront la fin du

forage.

METHODE
D'EXTRACTION

PRODUCTION
MOYENNE
Journalière
(en mètres cubes)

PROFONDEUR
du niveau de production
entre la surface de la
plateforme et le toit
du niveau producteur
(en mètres)

0-500 mètres 70 m3

Chaque 100 m en plus 3 m3 Jaillissement ou

A 1.000 mètres : 85 m3 pompage ou pistonnage
Chaque 100 m. en plus 3 m

A 1.500 mètres 100 m3

Chaque 100 mètres 5 m3 Jaillissement orifice
A 2.000 mètres 125 m3 max. 12,7 m/m

Jaillissement orifice

Chaque 100 mètres
max. 11,1 m/m

A 2.500 mètres

Jaillissement orifice

Chaque 100 mètres
max. 9,5 m/m

A 3.000 mètres

Jaillissement orifice

Chaque 100 mètres
max. 7,9 m/m

ARTICLE DOUZE: Octroi d'une concession de plein droit

Une découverte, telle que définie à l'Article 11 ci-dessus entraî-
nera de plein droit la transformation d'une partie de la zone en concession
minière.

La concession sera instituée suivant la RxdeetinLe et le régime
définis au Titre IV du Décret du ler janvier 1953 et des arrêtés d'application
dudit décret, et dans les conditions précisées ci-aprés:

1 - Le Titulaire, dans le délai d'un an qui suivra la découverte,

sera tenu de déposer une demande de concession dans les conditions fixées par

fi LA
|

0

les Articles 49, 50, 51, 52, 53 ct 115 du Décret du ler janvier 1953 ct des
arrêtés d'application dudit décret.

2 - Le périmètre de-la concession englobera une surface totale
de mille kilomètres carrés (1000 km2), au maximum.

3 - Ce périmètre sera choisi librement, selon les règles de l'Art,
et compte tenu des résultats obtenus par le Titulaire, sous les réserves
énoncées ci-après: ‘

a) Ce périmètre sera d'un seul tenant;

b) Il comprendra le point où a été faite la découverte;

c) Il sera entièrement englobé dans le permis de recherche détenu
par le Titulaire à l'époque de la découverte;

d) Il sera constitué par des segments de droites, toutes superposables
à un carroyage de deux kilomètres de côté extrapolé du carroyage prévu à l'ar-
ticle 37 du décret du ler Janvier 1953 sur les Mines;

e) La surface qu'il délimite sera au moins égale aux deux centièmes
(2/100€) du carr$ de ia longueur totale du périmètre extérieur exprimée dans
les mêmes unités;

f) Il n'isolera pas une enclave fermée à l'intérieur de la concession.

ARTICLE TREIZFE: Octroi d'une concession au choix du titulaire.

1 - Le Titulaire aura le droit, à son propre choix, d'obtenir la
transformation en concession d'une partie du permis de recherche, mais sans
aucune limitation quant à la période stipulée au paragraphe ler de l'Article

12, s'il a satisfait à l'une quelconque des conditions énumérées ci-après:

4, y Pr

er

a) S'il a foré un puits dont la capacité de production en hydro-
carbures liquides est au moins égale à la moitié des quantités indiquées dans
le tableau de l'Article 11 pour les profondeurs considérées dans ce tableau,
en utilisant, le cas échéant, tous moyens artificiels d'extraction.

Le débit journalier moyen d'hydrocarbures liquides de qualité
marchande, obtenu çn fin d'essai, ne devra pas être inférieur aux huit
dixièmes (8/10) du débit journalier moyen obtenu dans les mêmes conditions
au cours du début de l'essai.

De même, la quantité unitaire moyenne d'eau entraînée au cours
de la fin de l'essai, ne devra pas être supérieure de plus de vingt pour cent
(20%) à la quantité de même nature qui aura été déterminée au cours du

début de l'essai.

b) S'il a foré un nombre quelconaue de puits, dont les capacités
de production en hydrocarbures liquides sont toutes inférieures à celles
indiquées pour la profondeur de leurs niveaux de production comme prévu à
l'Article 11 mais qui ont ensemble une capacité de production d'au moins cent

mètres cubes (100 m3) par jour d'hydrocarbures liquides.

c) S'il a foré un nombre quelconque de puits d'une capacité de
production totale d'au moins cent mille mètres cubes (100.000 m3) d'hydro-
carbures gazeux par jour,. ramenés à la pression atmosphérique et à quinze
degrés centigrades (15°C), sans que la pression stores à la tête du
tubage tombe au-dessous des trois quarts de la valeur statique. L'Autorité

Concédante peut demander que cet essai soit exécuté sur une période de cinq

(5) jours au plus.

| dl y *

APS

2 - Dans les cas visés au présent Article, les conditions d'octroi
de la concession seront celles des paragraphes 2.et 3 de l'Article 12. |

3 - Par dérogation aux dispositions du Dates alinéa du paragraphe
1 du présent Article, l'Autorité Concédante se réserve le droit de requérir
que le Titulaire demande la concession dans l'un quelconque des cas visés
au dit paragraphe; mais à la condition que, par ailleurs, elle aonne au Titu-
laire les garanties prévues pour le régime spécial visé à l'Article 18, para-
graphe 3, ci-après.

Toutefois, si le Titulaire manifeste son- intention de poursuivre
sur la structure en cause ses travaux de recherches, et s'il effectue ces
travaux avec diligence, les dispositions de l'alinéa précédent ne seront pas
appliquées pendant les cinq (5) années qui suivront le premier essai de mise

en production visé au paragraphe 1 du présent Article.

© ARTICLE QUATORZE: Cas d'une autre découverte située à l'extérieur d'une
concession.

1 - Si le Titulaire, à l'occasion de travaux de recherches effectués
à l'extérieur du périmètre de sa ou ses concessions mais à l'intérieur de son
permis de recherche , fait la preuve d'une autre découverte répondant aux con-
ditions définies à l'Article 11, 11 aura, chaque fois, le droit et l'obligation
de transformer en concession un nouveau périmètre englobant une surface de
mille (1.000) kilomètres carrés, au maximum, dans les conditions définies à
l'Article 12 ci-dessus.

2 - De même, s'il fait la preuve d'une nouvelle découverte répondant
aux conditions définies à l'Article 13 ci-dessus, et sous les réserves portées
au paragraphe 3 du même Article, il aura le droit, mais non l'obligation, de
demander la transformation en concession d'un périmètre de mille (1.000) kilo-

‘mètres carrés, au maximum, dans les conditions fixées auxdits Articles 12 et

7,
f

RÉ er F

23.

-13-

ARTICLE QUINZE: Obligation de reconnaître le gisement.

A partir de la publication de l'arrêté instituant la concession, le
Titulaire s'engage à effectuer avec diligence, conformément aux règles de l'art,
et suivant un programme méthodique et continu, les travaux ayant pour objet de
délimiter et d'évaluer kes ressources du gisement décelé par la découverte
ayant motivé la transformation en concession.

I1 s'engage à maintenir dans la concession correspondante en mer,
en opérations raisonnablement continues, un atelier de sondage au moins, d'un
modèle moderne et adéquat, jusqu'au moment où le gisement aura pu être délimité
et ses ressources ainsi évaluées, sans que la moyenne du délai écoulé entre
l'achèvement ou l'abandon d'un puits et le début des travaux de forage sur le
puits suivant dépasse les neuf (9) mois.

Toutefois, la délimitation du gisement et la reconnaissance des
ressources de celui-ci seront considérées comme suffisantes, à partir du moment
où le Titulaire aura fait la preuve que la concession peut produire au moins
cent mille mètres cubes (100.000 m3) par an d'hydrocarbures liquides, ou encore
au moins cent millions de mètres cubes (100.000.000 de m3) par an d'hydrocar-
bures gazeux, ramenés à la pression atmosphérique, et à la température de quinze
degrés centigrades (150 C). Dans ce cas, le Titulaire pourra passer à l'exploi-

tation dans les conditions définies à l'Article 17 ci-après.

ARTICLE SEIZE: Blocage provisoire des moyens de recherche sur une des
concessions.

Dans le cas où le Titulaire aurait bénéficié de plusieurs concessions

11 sera soumis sur chacune d'elles aux obligations définies à l'Article 15 ci-

Ai

dessus.

7e

ere

Toutefois, il aura la faculté, et pendant une durée maxima de trois (3)
ans, de transférer temporairement l'atelier de sondage attaché à l'une des
concessions sur une autre concession, pour accélérer le travail en cours

sur cette dernière.

ARTICLE DIX-SEFT: Obligation d'exploiter.

1 - Dès l'achèvement des travaux visés à l'Article 15, le Titulaire
s'engage à exploiter l'ensemble de ses concessions suivant les règles de
l'Art; à conduire cette exploitation en ‘bon père de famille" avec le souci
d'en tirer le rendement optimum, Compatible avec une exploitation économique,
et suivant des modalités qui, sans mettre en péril ses intérêts fondamentaux
propres d'exploitant, serviraient au maximun les intérêts économiques fonda-
mentaux de la Tunisie.

2 - Si le Titulaire fait la preuve qu'aucune méthode d'exploitation
ne permet d'obtenir du gisement des hydrocarbures à un prix de revient permet-
tant eu égard aux prix mondiaux desdits produits, une exploitation bénéfi-
ciaire, le Titulaire sera relevé de l'obligation d'exploiter, sans perdre le

bénéfice de la concession, mais sous la réserve prévue à l'Article 18 ci-après.

ARTICLE DIX-HUIT: Exploitation spéciale à la demande de l'Autorité Concédante.

1 - Si, dans l'hypothèse visée à l'Article 17, paragraphe 2, l'Auto-
rité Concédante, soucieuse d'assurer le ravitaillement du pays en hydrocarbures,
décidait quand même que ledit gisement devrait être exploité, le Titulaire
serait tenu de la faire, sous la condition que l'Autorité Concédante lui garan-
tisse la vente des ‘hydrocarbures produits à un juste prix couvrant ses frais
directs et ses frais généraux d'exploitation du gisement, les taxes de toute

espèce, la quote-part des frais généraux du siège social (mais à l'exclusion

7 de tous amortissements pour travaux antérieurs de recherche, de tous frais de

PET

215

recherches exécutées, ou à exécuter, dans le reste de la concession ou dans la
zone couverte par le permis), et lui assurant une marge bénéficiaire nette
égale à dix pour cent (10%) des dépenses mentionnées ci-dessus.

2 - Si, toutefois, l'obligation résultant de l'alinéa précédent con-
duisait le Titulaire à engager des dépenses de premier établissement exces-
sives au regard des programmes de développement normal de ses recherches et
de ses exploitations, ou dont l'amortissement normal ne pourrait pas être prévu
avec une sécurité suffisante, le Titulaire et l'Autorité Concédante se concer-
teront pour étudier le financement de a ee proposée.

Dans ce cas, le Titulaire ne sera jamais tenu d'augmenter contre son
gré ses investissements dans une opération déterminée, si celle-ci n'est pas
comprise dans ses programmes généraux de recherches de d'exploitation. Si une
telle augmentation des investissements devenait nécessaire, le Titulaire et
l'Autorité Concédante se concerteraient pour étudier les modalités de son fi-
nancement que l'Autorité Concédante serait appelée à assumer en totalité
ou en partie.

3 - Toutefois, lorsque l'Autorité Concédante usera des dispositions
prévues au paragraphe 3 de l'Article 13 ci-dessus, les dépenses de premier
établissement à engager pour la mise en exploitation du gisement devront être
prises en charge par l'Autorité Concédante, si le Titulaire le demande.

4 - Le Titulaire, à tout instant, pourra se dégager des obligations
visées au présent Article en renonçant à la partie de concession à laquelle
elles s'appliquent, dans les conditions prévues à l'Article 77 ci-après.

De même dans les cas visés au paragraph:3 de l'Article 13, le Titu-

laire pourra, à tout instant, se ‘dégager en renonçant à demander une concession,

et en abandonnant son permis de recherche sur la zone considérée.

A Â, le

ARTICLE DIX

EUF:

1 - Lorsque le Titulaire aura effectué une découverte: au sens in-
diqué à l'Article 13, paragraphe 1, alinéa c, concernant un gisement de gaz
secs ou humides, qui n'ait pas de relation avec un gisement d'hydrocarbures
liquides, et à condition qu'il prouve que les conditions économiques du moment
ne lui permettent pas de trouver pour les gaz produits par ledit gisement un
débouché commercial assurant dans des conditions satisfaisantes la rémunéra-
tion des dépenses d'investissement restant à engager et des dépenses d'exploi-
tation, le Titulaire aura le droit, sous réserve des dispositions de l'Article
18, de demander une concession, tout en restant provisoirement re]evé par
l'Autorité Concédante des obligations ci-après:

- obligations de délimiter et reconnaître le gisement résultant
de l'Article 15;

- obligations d'exploiter, résultant de l'Article 17.

2 - Dès que le Titulaire aura réclamé le bénéfice des dispositions
énoncées au paragraphe 1 du présent Article, il devra se concertcr immédiate-
ment avec l'Autorité Concédante dans les conditions précisés à l'Article 81
ci-après, pour rechercher d'un commun accord les moyens de créer de nouveaux
débouchés. commerciaux susceptibles d'absorber, en totalité ou en partie, la
production de gaz escomptée dudit gisement, tout en rémunérant d'une manière
satisfaisante les investissements nouveaux ainsi que les frais d'exploitation
que devra engager le Titulaire pour remplir les obligations édictées par les
Articles 15 et 17.

3 - L'Autorité Concédante aura le droit de rappeler le Titulaire, à

tout moment, à l'exécution stricte de la totalité ou d'une partie des obligations

1)
nn E

SE

qui résultent pour celui-ci des Articles 15 et 17, dès qu'elle aura prouvé
l'existence d'un débouché commercial satisfaisant au sens indiqué par le
paragraphe 2 du présent Article. :

4 - De même l'Autorité Concédante, et indépendamment de l'existence
d'un débouché commercial satisfaisant, aura le droit de requérir que le Titu-
laire effectue, suivant les dispositions stipulées à l'Article 18, tout ou
partie des travaux de délimitation et de reconnaissance du gisement visé
à l'Article 15, et aussi tout ou partie des travaux de mise en exploitation
visés à l'Article 17. Dans ce cas, et sauf accord amiable conclu ultérieure-
ment entre les deux parties, l'exploitation sera éventuellement poursuivie
à la demande de l'Autorité Concédante, suivant les dispositions stipulées
audit Article 18. i

5 - Le Titulaire pourra, à tout instant, se dégager des obligations
entraînées par les paragraphes 2, 3 et 4 du présent Article, soit en renonçant
à la partie de concession à laquelle elles s'appliquent, dans les conditions
prévues à l'Article 77; soit, dans le cas qui fait l'objet du paragraphe 3 de
l'Article 13, en renonçart à la fois à son droit de demander une concession et

. à son permis de recherche sur la zone considérée.

ARTICLE VINGT: Durée de la concession.

La concession sera accordée pour une durée de cinquante (50) années,
à dater de la publication au Journal Officiel de la République Tunisienne de
l'arrêté qui l'établit.

Toutefois, cette concession prendra fin avant son terme fixe, en

cas de déchéance prononcée en application des Articles 68 et 69 (deux premiers

alinéas) du Décret du ler janvier 1953, ainsi que de l'Article 78 du présent

Na

Cahier des Charges.
38

De même, le Titulaire peut, à tout époque, renoncer à tout ou par-
tic de sa ou ses concessions, dans les conditions, prévues aux Articles 65 et

66 du Décret du ler janvier 1953 et à l'Article 77 du présent Cahier des Charges.

ARTICLE VINGT-ET-UN: Prolongation du permis de recherche en cas de découverte.

1 - A l'expiration du délai de onze ans et demi (11-1/2) qui suivra

‘ la délivrance du permis initial, et si le Titulaire a effectué une découverte
lui donnant droit à l'une des concessions visées aux Articles 12 et 13, le
Titulaire aura le droit, indépendamment des travaux faits à l'intérieur des
susdites concessions, à continuer ses recherches dans une partie de la zone
couverte par le permis initial et extérieure aux concessions.

Sous la réserve ci-dessus, le Titulaire aura donc droit à un quatri-
ême renouvelleme:t du permis initial.

2 - Toute découverte effectuée par le Titulaire dans la zone couverte
par le permis visé au paragraphe 1 du présent Article, ou par le permis qui
en dérivera À la suite de renouvellements, ouvrira à ce Titulaire le droit, et
entraînera éventuellement l'obligation, de demander l'institution d'une nou-
velle concession, dans les conditions définies aux Articles 12 ou 13 ci-dessus.

3 - Le quatrième renouvellement portera sur une surface égale aux
vingt-cinq centièmes (25/100€) de la surface initiale. (S4 = 0.25 SO)

Le Titulaire pourra choisir cette surface à l'intérieur de la surface
couverte par son permis en cours de validité à l'expiration de onze ans et
demi (11-1/2).

4 - Le permis ainsi défini sera renouvelé de plein droit, deux fois,
si le Titulaire a effectué sur ledit permis des travaux minima pour des durées
de deux ans et demi (2-1/2) évalués à:

P"O = 6.000.000 U.S. dollars

PRIVE"
19
dans les conditions de prix dites initiales définies à l'Article 3 du présent
Cahier des Charges.

; L'appréciation du montant réel des travaux =. les modalités de jus-
tification seront faites come il est dit à l'Article 4.

5 - 2) Aucune réduction "automatique" de la surface du permis ne
sera appliquée à l'occasion des renouvellements visés au présence Article.

b) Le Titulaire pourra, s'il le demande, obtenir la réduction
complémentaire, dite volontaire, prévue à l'Article 6. Dans ce cas, le chiffre
de base PO, convenu pour le minimum des travaux, restera inchangé.

c) Ce même chiffre de base P"O sera également inchangé si la

surface restantese trouve réduite par l'institution d'une concession dérivant

du permis en cause, come il est dit au paragraphe 2 du présent Article.

20-

TITRE III

Redevance, Taxes et Impôts divers

ARTICLE VINGT-DEUX: Droits d'enregistrement et redevances superficiaires.

Le Titulaire est tenu de payer, tant pour le permis de recherches
que pour la ou les concessions, les droits fixes d'enregistrement, et en ce
qui concerne la ou les concessions les redevances superficiaires, dans les
conditions prévues par la loi minière et par la Convention à laquelle est

annexé le présent Cahier des Charges.

ARTICLE VINGT-TROIS: Redevance proportionnelle à la production et impôt

supplémentaire sur les bénéfices.

I. Redevance proportionnelle à la production

1 - Chaque Cotitulaire s'engage, en outre, à payer ou à livrer gra-
tuitement à l'Autorité Concédante, une "redevance proportionnelle à la produc-
tion" égale à quinze pour cent (15%) de la valeur ou des quantités, déterminées
en un point dit "point de perception" qui est défini à l'Article 25 ci-après,
des substances minérales du second groupe extraites et conservées par lui à
l'occasion de ses recherches ou de ses exploitations, avec tels ajustements
qui seraient nécessaires pour tenir compte de l'eau et des impuretés ainsi que
des conditions de température et de pression dans lesquelles ont été effectuées
les mesures.

2 - Toutefois, sont exonérés de la redevance proportionnelle:

a) Les hydrocarbures bruts consommés par le Cotitulaire pour la
marche de ses propres installations (recherches et exploitations) et leurs

dépendances légales, ainsi que pour la force motrice nécessaire à ses propres

pipelines de traàsport;

Li
fa À,
21

b) Les hydrocarbures que le Cotitulaire justifierait ne pouvoir
rendre ‘“marchands"';

c) Les gaz perdus, brûlés, ou ramenés au sous-sol.

3 - La production liquide sur laquelle s'applique la redevance
no oncle sera mesurée à la sortie des réservoirs de stockage situés
sur les champs de courtes

Les méthodes utilisées pour la mesure seront proposées par le Titu-
iaire et agréées par la Direction de l'Energie.

Les mesures seront faites suivant l'horaire dicté par les nécessités
du chantier.

L'Autorité Concédante en sera informée en temps utile. Elle pourra
se faire représenter aux opérations de mesures, et procéder à toutes vérifica-
tions cntidiet oies

4 - La redevance proportionnelle à la production sera liquidée et
perçue mensuellement.

Dans les quinze (15) jours qui suivent la fin de chaque mois, le
Titulaire transmettra à la Direction de l'Energie un “relevé des quantités
d'hydrocarbures assujetties à la redevance", avec toutes justifications utiles,
lesquelles se réfèreront notamment aux mesures contradictoires de production
et aux exceptionsvisées au paragraphe 2 du présent Article.

Aprés vérification, et correction, s'il y a lieu, le relevé mensuel ci-
dessus sera arrêté par le Directeur de l'Energie.

Il. Impôt sur les bénéfices

L'impôt sur le bénéfice sera celui prévu par la Convention.

Te

ARTICLE VINGT-QUATRE: Choix du paiement en espèce qu en nature.

Le choix du mode de paiement de la redevance proportionnellement à la
production, soit en espèces, soit en eo er à l'Autorité Concédante.

Celle-ci notifiera à chaque Cotitulaire, au plus tard le 30 juin de
chaque année, son choix pour le mode de paiement et également, dans le cas de
paiement en nature, sur les points de livraison visés aux Articles 27 et 28
(paragraphe 2). Ce choix sera valable du ler janvier au 31 décembre de l'an-
née suivante.

Si l'Autorité Concédante ne notifiait pas son choix dans le délai

imparti, elle serait censée avoir choisi le mode de perception en espèces.

ARTICLE VINGT-CINQ: Modalité de perception en espèces de la redevance
porportionnelle sur les hydrocarbures liquides.

1 - Si la redevance proportionnelle est perçue en espèces, son mon-

tant sera liquidé mensuellement en prenant pour base: d'une part, le relevé

arrêté par le Directeur de l'Energie, comme il est dit à l'Article 23, para-
graphe 4 précédent; et d'autre part, la valeur des hydrocarbures liquides dé-
terminés dans les réservoirs situés en bout du pipeline général ou, en l'absen-
ce d'un tel pipeline, à la sortie des réservoirs de stockage situés sur le champ
de production. Il est convenu que ce prix s'établira en fonction des prix

F.0.B. diminués des frais de transport à partir desdits réservoirs jusqu' à bord

des navires.

2 - Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis
à la redevance sera le prix visé au paragraphe 3 ci-aprés pour toute quantité
vendue par le Cotitulaire pendant le mois en cause, corrigé par des ajustements

appropriés de telle manière que ce prix soit ramené aux conditions de référence

adoptées pour la liquidation de la redevance et stipulées au paragraphe | ci-dessus.

ei A W

3 - Pour la détermination de la redevance et de l'impôt sur les

bénéfices, le prix de vente sera le prix qu'il aura effectivement reçu notament
en ce qui concerne les ventes effectuées pour de besoins de la con-
sommation intérieure tunisienne en vertu de l'Article 80 ci-aprés.

4 - Les prix unitaires d'application pour le mois en cause seront com-
muniqués par le Cotitulaire en même temps qu'il transmettra le relevé mensuel
dont il a été question au paragraphe 4 de l'Article 23.

Ces prix sont vérifiés, corrigés s'il y a lieu, et arrêtés par le
Directeur de l'Energie.

Si le Cotitulaire omet de communiquer les prix, ou ne les communique
pas dans le délai imparti, ceux-ci seront taxés et arrêtés d'office par le
Directeur de l'Energie, suivant les principes définis au détiste 2,3 et
du présent Article, et sur la base des élémenis d'information en sa possession.

Si le Directeur de l'Energiene notifie pas au Cotitulaire son accepta-
tion ou ses observations dans le délai de quinze (15) jours qui suivra le dépôt”
de la communication, cette dernière sera réputée acceptée par l'Autorité
Concédante.

5 - L'état de liquidation de la redevance proportionnelle pour le mois
en cause sera établi par le Directeur de l'Energie et notifié au Cotitulaire.
Celui-ci devra en effectuer le paiement entre les mains du comptable public qui
lui sera désigné, dans les quinze (15) jours qui suivront la FR otiearien de
l'état de liquidation.

Tout retard dans les paiements donnera à l'Autorité Concédante, et
sans mise en demeure préalable, le droit de réclamer au cubes. des intérêts

noratoires calculés au taux légal, sans préjudice des autres sanctions prévues

au présent Cahier des Charges.

el W ?

6 - S'il survicnt une contestation concermant la liquidation de la

redevance mensuclle, un état de liquidation provisoire sera établi, le Cotitu-
laire entendu, sous la signature du Ministre de l'Industrie, des Mines et de
l'Energie. Il sera exécutoire pour le Cotitulaire dans les conditions prévues
au paragraphe 5 ci-dessus.

7 - Après règlement de La contestation, il sera établi un état de
liquidation définitive sous la signature du Ministre de l'Industrie, des Mines
et de l'Energie. Les moins perçus donneront lieu à versement d'intérêts mora-
toires au profit de l'ETAT, lors de la liquidation définitive et calculés à
partir des dates des paiements effectués au titre des liquidations provisoires.

ARTICLE VINGT-SIX: Perception en nature de la redevance proportionnelle sur
les hydrocarbures liquides.

1 - Si la redevance proportionnelle sur les hydrocarbures liquides
est perçue en nature, elle sera due au point de perception défini à l'Article
25 ci-dessus. Toutefois, elle pourra être livrée en un autre point dit "point
de livraison", suivant les dispositions prévues à l'Article 27 ci-dessous.

2 - En même temps qu'il adressera à la Direction de
l'Energie un relevé visé au paragraphe 4 de l'Article 23 ci-dessus, le Cotitu-
laire fera connaître les quantités des différentes catégories d'hydrocarbures
liquides constituant la redevance proportionnelle.et l'emplacement précis où

elles seront stockées.

ARTICLE VINGT-SEPT: Enlèvement de la redevance en nature sur les hydrocarbures
liquides.

1 - L'Autorité Concédante peut choisir, comme point de livraison des

hydrocarbures liquides constituant la redevance en nature, soit le point de

gl WU
2

livraison des hydrocarbures liquides constituant la redevance en nature,

soit le point de perception, soit tout autre point situé à l'un des terminus
r LL]

des pipelines principaux du Cotitulaire, normalement exploités pour la qua-

lité à délivrer, par exemple, les postes de chargement sur bateaux citernes

ou wagons-citernes.

L'Autorité Concédante amènagera à ses frais les moyens de réception
adéquats, au point convenu pour la livraison. Ils seront adaptés à l'impor-
tance, à la sécurité et au mode de production du gisement d'hydrocarbures

L'Autorité Concédante pourra imposer au Titulaire de construire les
installations de réception visées ci-dessus, mais seulement dans la mesure
où il s'agira d'installations normales situées à proximité des champs de pro-
duction. Elle devra alors fournir les matériaux nécessaires et rembourser
au Titulaire ses débours réels.

Le Cotitulaire sera en outre dégagé de toute responsabilité civile
en ce qui concerne les dommages causés par le fait des personnes dont il doit
répondre, ou des choses qu'il a sous sa garde, à raison des travaux ainsi
exécutés par lui pour le compte de l'Autorité Concédante et suivant les pres-
criptions et sous le contrôle de celle-ci.

2 - Les hydrocarbures liquides constituant la redevance en nature seront
livrés par le Cotitulaire à l'Autorité Concédante au point de livraison fixé par
cette. dernière, comme il est dit au paragraphe précédent.

Si le point de livraison est distinct du point de perception, c'est-à-
dire en dehors du réseau général de transport du Titulaire, l'Autorité Concé-

dante remboursera au Cotitulaire le coût réel des opérations de manutention et

de transport effectuées par celui-ci entre le point de perception et le point de

livraison, y compris la part d'amortissement de ses installations.

4 1 F

16

3 - Les hydrocarbures liquides, constituant la redevance en nature,
deviendront la propriété de l'Autorité Concédante à partir du point de per-
ception.

La responsabilité du Cotitulaire vis-à-vis de l'Autorité Concédante,
pour le transport entre le point de perception et le point de livraison sera
celle d'un entrepreneur de transport vis-à-vis du propriétaire de la marchan-
dise transportée.

Toutefois, les pertes normales par coulage au cours du transport et
du stockage resteront à la charge de l'Autorité Concédante.

4 - L'enlèvement des produits constituant la redevance en nature sera
fait au rythme concerté chaque mois entre le Cotitulaire et la Direction de

l'Energie.

Sauf en cas de force majeure, la Direction de l'Energie devra aviser
le Cotitulaire au moins dix (10) jours à l'avance des modifications qui
pourraient survenir dans le programme prévu de chargement des bateaux-citernes
ou des wagons-citcrnes.

L'Autorité Concédante fera en sorte que la redevance due pour le mois
écoulé soit retirée d'une manière régulière dans les trente (30) jours qui
suivront la remise par le Cotitulaire de la communication visée au paragraphe
2 de l'Article 26. Toutefois, un plan d'enlèvement portant sur des périodes
supérieures à un mois pourra être arrêté d'un commun accord.

Si la redevance a été retirée par l'Autorité Concédante dans un délai
de trente (30) jours, le Cotitulaire n'aura pas droit à une indemnité de ce
chef.

Toutefois, l'Autorité Concédante se réserve le droit d'exiger du
Cotitulaire une prolongation de ce délai de trente (30) jours pour une nou-
velle période qui ne pourra dépasser soixante (60) jours, et sous réserve que

les quantités ainsi accumulées ne dépassent pas trente mille (30.000) mètres

cubes. 7 { A D
La facilité ainsi donnée cessera d'être gratuite. L'Autorité Con-

cédante devra payer au Cotitulaire une indemnité calculée suivant un tarif
concerté à l'avance, et rémunérant le Cotirniesse des charges additionnelles
qu'entraîne pour lui cette obligation.

5 - De toute manière, le Cotitulaire ne pourra pas être tenu de pro-
longer la facilité visée au dernier alinéa du paragraphe précédent, au-delà
de l'expiration d'un délai total de quatre-vingt-dix (30 + 60) jours. Passé
ce délai, ou si les quantités accunulées pour le compte de l'Autorité Concé-
dante dépassent trente mille mètres cubes (30,000 m3), les quantités non-per-
çues par elle ne seront plus dues en nature par le Cotitulaire. Celui-ci
en acquittera la contre-valeur en espèces dans les conditions prévues à
l'Article 25 ci-dessus.

6 - Si les dipositions prévues au second alinéa du paragraphe 5
du présent Article étaient amenées à jouer plus de deux (2) fois dans le
cours de l'un des exercices visés à l'Article 24, second alinéa, ci-dessus,
le Cotitulaire pourra exiger que la redevance soit payée en espèces jusqu'à

la fin dudit exercice.

ARTICLE VINGT-HUIT: Redevance due sur le gaz.

1 - L'Autorité Concédante aura le droit de percevoir sur le gaz
produit par le Cotitulaire, aprés les déductions prévues à l'Article 23,
paragraphe 2:

— Soit une redevance de quinze pour cent (157) en espèces sur le

gaz vendu par le Cotitulaire,iet sur la base de ses prix réels de vente de ce

dernier, aprés les ajustements nécessaires pour les ramener aux conditions

LOT

du point de perception.

L
|

2285

-— Soit une redevance perçue suivant les modalités prévues aux
paragraphes ci-après.

2 - Si le Cotitulaire décide d'extraire, sous la forme liquide, cer-
tains hydrocarbures qui peuvent exister dans le gaz brut, l'Autorité Concé-
dante percevra la redevance après traitement.

Si les produits finis, hydrocarbures liquides et gaz residuels,
Sont obtenus à la suite d'une opération simple, la redevance sera calculée à
quinze pour cent (15%), sans tenir compte des frais de traitement supportés par
le Titulaire.

Dans le cas d'opérations plus compliquées et coûteuses, la redevance
prise sous forme de produits finis sera calculée en tenant compte du coût
des opérations, non compris la part d'amortissement des installations. Toute-
fois, étant donné la difficulté de faire cette évaluation, il est admis for-
faitairement que la redevance sera perçue dans ce dernier cas à raison de dix
pour cent (10%) sur les hydrocarbures liquides et gaz résiduels; la différence,
soit cinq pour cent (5%) représentera forfaitairement le remboursement des
frais de traitement supportés par le Cotitulaire.

La redevance sur les produits liquides sera due, soit en nature,
soit en espèces, à partir d'un "point de perception secondaire" qui sera celui
où les produits liquides sont séparés du gaz.

Dans le cas où la livraison s'effectuerait en nature, un point de
livraison différent pourra être choisi par accord mutuel. Il coïncide avec

une des installations de livraison prévues par le Gotitulaire pour ses propres

besoins.

L'Autorité Concédante remboursera sa quote-part des frais de manuten-

tion et de transport, dans des conditions analogues à celles qui font l'objet

de l'Article 27, paragraphe 2 et 3. 3 e 7” 4

20

La redevance Ch espèces sera calculée sur le prix effectif de vente,
avec les ajustements ncessaires pour le ramener aux conditions correspondant
au point de perception secondaire.

Le choix de percevoir la redevance, en espèces ou en nature, sera fait
comme prévu pour les hydrocarbures liquides à l'Article 24 ci-dessus.

3 - La gazoline naturelle séparée par simple détente sera considérée
comme un hydrocarbure brut, qui ne devra pas, toutefois, être remélangé au pétrole
brut, sauf autorisation préalable de l'Autorité Concédante. Un plan d'enlèvement
portant sur des périodes de six (6) mois pourra être arrêté d'un commun accord,
qu'il s'agisse soit de la redevance payée en gazoline, soit de l'écoulement
dudit produit pour les besoins de l'économie tunisienne.

4 - Le Cotitulaire n'aura l'obligation:

- Ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre
son gaz marchand, et seulement dans la mesure où il lui aurait trouvé un débou-
ché counercial pour ledit gaz;
- Ni de stabiliser ou de stocker la gazvline naturelle;
- Ni de réaliser une opération particulière de traitement ou de recyclage.

5 - Dans le cas où l'Autorité Concédante choisira de percevoir la rede-
vance en nature, elle devra fournir, aux points de livraison agréés, des moyens
de réception adéquats, capables de recevoir sa quote-part des liquides au mo-
ment où ces derniers deviendront disponibles au fur et à mesure de leur pro-
duction ou de leur sortie des usines de préparation. L'Autorité Concédante pren-
dra en charge les liquides à ses risques et périls, dés leur livraison. Elle ne
pourra pas imposer un stockage au Cotitulaire pour ces liquides.

6 - Dans le cas où l'Autorité Concédante choisira de percevoir la rede-

vance en espèces, la redevance sera liquidée mensuellement suivant les dipositions

de l'Article 23, paragraphe. 4 et de l'Article 25 ci-dessus.

4 124

= =

7 - Si l'Autorité Concédante n'est pas en mesure de recevoir la
redevance en nature dans les conditions spécifices au paragraphe 5 du pré
sent Article, elle sera réputée avoir renoncé à la perception en nature de cette
redevance ou de la partie de cette redevance pour laquelle elle n'aura pas

de moyens de réception adéquats.

ARTICLE VINGT-NEUF:  Redevance duc sur les solides.

Si le Cotitulaire exploite des hydrocarbures solides naturels, la
redevance sera fixée d'un comeun accord, compte tenu des conditions d'exploi-

tation du gisement, à un taux compris entre trois et dix pour cent (3% à 107).
TOERE AN
Activités annexes des installations

de Recherche et d'Exploitation
du Titulaire

ARTICLE TRENTE: Facilités données au Titulaire pour ses installations annexes.

L'Autorité Concédante, dans le cadre des dispositions légales
en la matière, et notamment des Articles 72, 73, 74, 75, 76, 77, 78 cet 83
du Décret du ler janvier 1953 donnera au Titulaire toutes facilités en vue
d'assurer à ses frais, d'une manière rationnelle et économique, la prospection,
l'exploration et l'extraction, le transport, le stockage et l'évacuation des
produits provenant de ses recherches et de ses exploitations, ainsi que toute
opération ayant pour objet la préparation desdits produits en vue de les
rendre marchands.

Rentrent notamment dans ce cas, en sus des installations mentionnées
explicitement au Décret du ler janvier 1953, et dans la mesure du possible:

a) l'aménagement des dépôts de stockage sur les champs de production,
dans les ports d'embarquement, ou à proximité des usines de préparation, ou
éventuellement de traitement;

b) les communications routières, ferroviaires ou aériennes et mari-
times, les raccordements aux réseaux généraux de voies routières, ferrées ou
aériennes et maritimes;

c) les pipe-lines, stations de pompage et toutes installations ayant
pour objet le transport en vrac des hydrocarbures;

d) les postes d'embarquement situés sur le domaine public maritime
ou le domaine public des ports maritimes ou aériens;

e) les télécommunications et leurs reccordements aux réseaux généraux

#4) PP

de télécommunications tunisiens;
=

f) les branchexents sur les réseaux publics de distribution d'énergic;
les lignes privées de transport d'énergie;
g) les alimentations en eau potable et industrielle;

h) les installations d'épuration et éventuellement, de traitement

des gaz bruts,

ARTICLE TRENTE-ET-UN: Installations ne présentant pas un intérêt public

général.

1 - Le Titulaire établira lui-même, et à ses frais, risques et
périls, toutes installations qui seraient nécessaires à ses recherches et à
ses exploitations et qui ne présenteraient pas un caractère d'intérêt public
général, qu'elles soient situées à l'intérieur ou à l'extérieur des concessions.

Rentrent notamment dans ce cas:

a) les réservoirs de stockage sur les champs de production;

b) les “pipe-lines" assurant collecte du pétrole brut ou du
gaz depuis les puits jusqu'aux réservoirs précédents;

c) les "pipe-lines" d'évacuation permettant le transport du pétrole
brut ou des gaz depuis lesdits réservoirs jusqu'au point d'embarquement par
chemin de fer, ou par mer, ou jusqu'aux usines de traitement;

d) les réservoirs de stockage aux points d'embarquement;

e) les installations d'embarquement en vrac par pipelines permettant
le chargement des wagons-citernes ou des tatate-citeee

f) les adductions d'eau particulières dont le Titulaire aurait obtenu
l'autorisation ou la concession;

5 les lignes privées de transport d'énergie électrique;

h) les pistes et routes de service pour l'accès terrestre et aérien

à ses chantiers;

à | 4 A, )

=:

4) les télécommunications entre ses chantiers;

j) d'une manière générale, les usines, centrales thermiques, instal-
lations industrielles, ateliers et bureaux destinés à l'usage exclusif du
Titulaire, et qui constitueraient des dépendances légales de son entreprise;

k) l'utilisation de son propre matériel de transport terrestre et
aérien permettant l'accès à ses chantiers.

2 - Pour les installations visées aux alinéas c), e), f), et g) du
paragraphe précédent, le Titulaire sera tenu, si l'Autorité Concédante l'en
requiert, de laisser des tierces personnes utiliser lesdites installations,
sous les réserves suivantes:

a) le Titulaire ne sera pas tenu ni de construire, ni de garder
des installations plus importantes que ses besoins propres ne le nécessitent;

b) les besoins propres du Titulaire seront satisfaits en priorité
sur ceux des tiers utilisateurs;

c) l'utilisation par des tiers ne gênera pas l'exploitation faite
par le Titulaire pour ses propres besoins;

d) les tiers utilisateurs paieront au Titulaire une juste indemnilé
pour le service rendu.

Les tarifs en conditions d'usage applicables aux tiers seront fixés
par le Ministre de l'Industrie, des Mines et de l'Energie sur la proposition du

Titulaire.

Ils seront établis de manière à couvrir, à tout instant, les dépenses
réelles du Titulaire, y compris une quote-part de ses frais normaux d'amortisse-
ment et d'entretien plus une marge de quinze pour cent (15%) pour frais généraux
et bénéfices, marge non applicable à l'ETAT Tunisien.

3 - L'Autorité Concédante se réserve le droit d'imposer au Titulaire

de conclure, avec des tiers.titulaires de permis ou de concessions minières, des

as 8?
ue

accords en vuc d'aménager ct d'exploiter en commun les ouvrages visés aux
alinéas c), e), f), g) et h) du paragraphe 1 du présent Article, s'il doit en
résulter une économie dans les investissements ét dans l'exploitation de cha-
cune des entreprises intéressées.

& - L'Autorité Concédante, dans le cadre de la législation et de
la règlementation.en vigueur, fers toute diligence en vue de pourvoir le

Titulaire des autorisations nécessaires pour exécuter les travaux visés au

paragraphe 1 du présent Article.

ARTICLE TRENTE-DEUX: Dispositions applicables aux "pipe-lines".

Les pipe-lines pour le transport en vrac des substances minérales
du second groupe seront installés et exploités par le Titulaire et à ses
frais, conformément aux règles de l'Art, et suivant des prescriptions règle-
mentaires de sécurité applicables à ces ouvrages.

Le ‘iitulaire prendra toutes précautions utiles pour éviter les risques
de pollution des nappes d'eau voisines des pipelines, et les risques de perte

d'hydrocarbures, d'incendie ou d'explosion.

Si le tracé des pipe-lines traverse des éléments du domaine public,
ou des propriétés privées, et si l'implantation de ces pipe-lines ne peut
pas être résolue soit par des accords aziables obtenus par le Titulaire, soit
par le simple jeu de Articles 74, 76 et 77 du Décret du ler janvier 1953,

on appliquera les dispositions suivantes:

Les projets d'exécution seront établis par le Titulaire et soumis à
l'approbation préalable de l'Autorité Concédante après une enquête parcellaire

règlementaire.

L'Autorité Concédante se réserve le droit d'imposer des modifications
_au tracé projeté par le Titulaire, si le résultat de l'enquête susvisée rend

nécessaires de telles modifications.

Hal À, ml

35

L'occupation des propriétés privées par le Titulaire sera faite dans
les conditions fixées par les Articles 77 et 78 du Décret du ler janvicr 1953

L'occupation des parcelles du domaine eee faite sous le
régime des autorisations d'occupation temporaire du domaine public, suivant
le droit commun en vigueur pour les occupations de l'espèce, et les règlements
particuliers applicables aux diverses catégories d'éléments du comaine public.

Les dispositions du présent article s'appliquent aux installations
annexes de pipe-lines, telles que stations de pompage, réservoirs, brise-

charges, évents, ventouses, vidanges, etc.

ARTICLE TRENTE-TROIS: Utilisation par le Titulaire de l'outillage public
existant.

Le Titulaire sera admis à utiliser, pour ses recherches et ses ex-
ploitations, tous les éléments existants de l'outillage public de la Tunisie,
suivant les clauses, conditions et tarifs en vigueur et sur un pied de stricte

égalité au regard des autres usagers.

ARTICLE TRENTE-QUATRE: Installations présentant un intérêt public général

effectuées par l'Autorité Concédante (ou ses ayants
droit) à la demande éu Titulaire.

1 - Lorsque le Titulaire justifiera avoir besoin, pour développer
son industrie de recherches et d'exploitation de substances minérales du second
groupe, de compléter l'outillage public existant, ou d'exécuter des travaux
présentant un intérêt public général, il devra en rendre compte à l'Autorité
Concédante.

L'Autorité Concédante et le Titulaire s'engagent à se concerter pour
trouver la solution optima susceptible de répondre aux besoins légitimes ex-

primés par le Titulaire, compte tenu des dispositions législatives et règle-

mentaires en vigueur concernant le domaine public et les services publics en

44 & P

cause.

3b=

2 - Sauf &ispositions contraires énoncées aux Articles 38, 39 et
40 ci-après, les deux parties conviennent d'appliquer les modalités ci-dessous:

a) Le Titulaire fera connaître à l'Autorité Concédante ses intentions
concernant les installations en cause.

Il appuiera sa demande d'une note justifiant la nécessité desdites
installations, et ‘d'un projet d'exécution précis.

11 y mentionnera les délais d'exécution qu'il entendrait observer
s'il était chargé de l'exécution des travaux. Ces délais devront correspondre
aux plans généraux de développement de ses opérations en Tunisic, tels qu'ils
auront été exposés par lui dans les rapports et compte-rendus qu'il est tenu
de présenter à l'Autorité Concédante en application du Titre V du présent
Cahier des Charges.

b) L'Autorité Concédante est tenue de faire connaître au Titulaire
dans un délai de trois (3) mois, ses observations sur l'utilité des travaux, ses
observations concernant les dispositions techniques envisagées par le Titulaire
et ses intentions concernant les modalités suivant lesquelles les travaux
seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux elle-même,
soit d'en confier l'exécution au Titulaire.

Fe c) Si l'Autorité Concédante décide d'exécuter elle-même les travaux
demandés, elle précisera si elle entend assurer cie me le financement des
dépenses de premier établissement correspondantes, ou bien si elle entend
imposer au Titulaire de lui rerbourser tout ou partie des susdites dépenses.

Dans ce dernier cas, le Titulaire sera tenu de rembourser à l'Autorité
Concédante la totalité (ou la part convenue) des dépenses réclles dûment jus-
tifiées, par échéances mensuelles et dans le mois qui suit la présentation des

décomptes, sous peine d'intérêts moratoires calculés au taux légal.

4. { W je)
5

d) Dans les cas visés à l'alinéa c) précédent, les projets d'exé-

un accord entre les deux parties, conformé-

cution seront mis au point d'un co
ment aux règles de l'Art, et suivant les clauses et conditions générales et

les spécifications techniques particulières appliquées par les départements
intéressés de la Tunisie.

Les projets seront approuvés par le Ministre de l'Industrie, des Mines
et de l'Energie, le Titulaire entendu.

11 sera tenu cozpte des observations de ce dernier dans la plus large
mesure possible.

Le Titulaire aura le droit de retirer sa demande, s'il juge trop
élevée la participation financière qui lui est imposée.

S'il accepte la décision du Ministre de l'Industrie, des Mines et de
l'Energie, l'Autorité Concédante est tenue d'exécuter les travaux avec diligence
et d'assurer la mise en service des ouvrages dans un délai normal eu égard aux
Dessins légitimes exprimés par le Titulaire et aux moyens d'exécution suscep-
tibles d'être mis en oeuvre.

3 - Les ouvrages ainsi exécutés seront mis à la disposition du Titu-
laire pour la satisfaction de ses besoins, mais sans que celui-ci puisse en re-
vendiquer l'usage exclusif.

; L'Autorité Cncédante ou tout autre établissement public, office ou
concessionnaire désigné par celle-ci, en assurera l'exploitation, l'entretien et
le renouvellement, dans les conditions qui seront fixées au moment de l'appro-
bation des projets d'exécution.

4 - Le Titulaire, en contre-partie de l'usage desdites installations,
payera à leur exploitant les taxes d'usage, péages et tarifs qui seront fixés

par le Ministre de l'Industrie, des Mines et de l'Energie, le Titulaire entendu.
-38-

Ceux-ci seront comparables aux taxes, péages et tarifs pratiqués
en Tunisie pour des services publics ou entreprises similaires, s'il en existe.

A défaut, ils seront calculés comme il est dit à l'Article 31,
paragraphe 2), dernier alinéa ci-dessus.

Au cas où le Titulaire aurait, comme il est dit à l'alinéa c) du
paragraphe 2 du présent Article, remboursé tout ou partie des dépenses de
premier établissement, il en sera tenu compte dans la même proportion dans le
calcul des tarifs, péages et taxes d'usage.

ARTICLE TRENTE-CINQ: Installations présentant un intérêt public général
exécutées par le Titulaire. Concession ou autorisation

d'outillage public.

Dans le cas visé à l'Article précédent, paragraphe 2, alinéa b),
où l'Autorité Concédante décide de confier au Titulaire l'exécution des travaux
présentant un intérêt public général, celui-ci bénéficiera, pour les travaux
considérés ;,d'une concession ou d'une autorisation d'outillage public.

1- S'il existe déjà, pour le type d'installation en cause, une
règlementation, codification ou jurisprudence des autorisations ou concessions
de l'espèce, on s'y réfèrera.

Tel est le cas, notamment des occupations temporaires du domaine
public, des installations portuaires des prise et adductions d'eau, des em-

branchements de voies ferrées.

2 - S'il n'en existe pas, et sauf dispositions contraires stipulées
aux Articles 38, 39 et 40 ci-après, on appliquera les dispositions générales
ci-dessous.

La concession (ou l'autorisation) d'outillage public, sera formulée

dans un acte séparé, distinct de l'arrêté de la concession.

7. { re h

La construction et l'exploitation seront faites par le Titulaire
aux risques et périls de celui-ci.

Les projets seront établis par le Titulaire. Ils seront approuvés
par le Ministre de l'Industrie, des Mines et de J'Energie.

Les règlements de sécurité et d'exploitation seront approuvés par
le Ministre de l'Industrie, des Miues et de l'Energie, le Titulaire entenéu,.

Les ouvrages construits par le Titulaire sur le domaine de l'ETAT
ou des collectivités ou des établissements publics feront retour de droit à
l'Autorité responsable dudit domaine en fiu de concession.

Enfin, la concession comportera l'obligation pour le Titulaire de

mettre ses ouvrages et installations à la disposition de l'Autorité Concédante

et du public, étant entendu que le Titulaire aura le droit de satisfaire ses

propres besoins par priorité, avant de satisfaire ceux des autres utilisc*eurs.

Les tarifs d'utilisation seront fixés comme il est dit à l'Article 31, paragraphe

2, dernier alinéa.

ARTICLE TRENTE-SIX: Durée des autorisations ou des concessions consenties pour
les installations annexes du Titulaire .

1 - Les autorisations ou concessions d'occupation du domaine public
ou du domaine privé de L'ETAT, les autorisations ou concessions d'outillage public,
seront accordées au Titulaire pour la durée de validité du permis de recherche
Elles seront automatiquement renouvelées aux mêmes conditions, tant
que ce permis (ou une portion de ce permis) sera lui-même renouvelé.
Elles seront automatiquement prorogées, le cas échéant, si le Titu-
aux

laire obtient une ou plusieurs concessions, instituées comme il est dit &

l'expiration de la dernière de ces concessions.

Articles 12 et 13 et jusqu

il /,r
-40-

2 - Si, toutefois, l'ouvrage motivant l'autorisation ou la conces-
sion cessait d'être utilisée par le Titulaire, l'Autorité Concédante se réscrve
les droits définis ci-dessous:

a) Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé
par le Titulaire, l'Autorité Concédante pourra prononcer d'office l'annulation
de l'autorisation ‘ou la déchéance ae la concession correspondante;

b) Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé,
le Titulaire pouvant ultérieurement avoir besoin d'en reprendre l'utilisation,
l'Autorité Concédante pourra en requérir l'usage provisoire, soit pour son
compte, soit pour le compte d'un tiers désigné par elle. Toutefois, le Titulaire
reprendra l'usage dudit ouvrage dès que celui-ci deviendra à nouveau nécessaire
pour ses recherches ou ses exploitations.

ARTICLE TRENTE-SEPT: Dispositions diverses relatives aux autorisations ou
concessions autres que la concession minière.

‘

De toute manière, les règles imposées au Titulaire pour l'utilisation
d'un service public, pour l'occupation du domaine public ou du domaine privé
de l'ETAT, et pour les autorisations ou concessions d'outillage public, seront
celles en vigueur à l'époque considérée, en ce qui concerne la sécurité, la
conservation et la gestion du domaine public et des biens de 1'ETAT.

a Les autorisations et concessions ci-dessus visées donneront lieu

à versement par le Titulaire des droits d'enregistrement, taxes et redevances
prévus à l'époque par les barêmes généraux communs à tous les usagers.

Les tarifs, taxes d'usage et péages seront ceux des barêmes généraux
en vigueur pour les actes de l'espèce.

L'Autorité Concédante s'engage à ne pas instituer à l'occasion de

la délivrance des concessions ou autorisations susvisées, et au détriment du

# $ / Î

Ne

Titulaire, des redevances, taxes, péages, droits ou taxes d'usage frappant
les installations annexes du Titulaire d'une manière discriminatoire, et
constituant des taxes ou impôts additionnels déguisés n'ayant plus le carac-

tère d'une juste rémunération d'un service rendu.

ARTICLE TRENTE-HUIT: Dispositionsapplicables aux captages et adductions d'eau.

1 - Le Titulaire est censé parfaitement connaître les difficultés
de tous ordres que soulèvent les problèmes d'alimentation en eau potable,
industrielle ou agricole dans le périmètre couvert par le permis initial dont
il a été question à l'Article 2 ci-dessus.

2 - Le Titulaire pourra, s'il le demande, souscrire des polices
d'abonnement temporaires ou permanentes aux réseaux publics de distribution
d'eau potable ou industrielle, dans la limite de ses besoins légitimes, et
dans la limite des débits dont ces réseaux peuvent disposer.

Les abonnements seront consentis suivant les clauses, conditions
générales et tarifs applicables pour les réseaux publics en question.

Les branchements seront établis sur projets approuvés par le Ministre
de l'Agriculture (Service Hydraulique) par le Titulaire et à ses frais, suivant
les clauses et conditions techniques applicables aux branchements de l'espèce.

Notamsent, les branchements destinés à rester en place plus de
écorce (14) ans seront exécutés en tuyaux de fonte centrifugée, ou en tuyaux
d'une qualité et d'une durabilité équivalentes.

Les travaux pendant leur exécution seront soumis au contrôle du
Ministre de l'Agriculture (Service Hydraulique), et feront l'objet d'essais
de recette par le di: service.

Le Ministre de l'Agriculture, dans la décision portant autorisation

du branchenent et approbation du projet, et s'il s'agit de branchements destinés

del +

“49

à être utilisés pendant plus de quatorze (14) ans, pourra imposer que le
branchement soit remis, après réception, à l'organisme ou concessionnaire
chargé de la gestion du réseau public dont dérive le branchement, et qu'il
soit classé dans les ouvrages dudit réseau public.

Par ailleurs, le Ministre de l'Agriculture se réserve le droit
d'imposer un diamètre des canalisations tel que le débit possible en service
normal dans les canalisations en question dépasse de vingt pour cent (20%)
le débit garanti à la police d'abonnement.

Enfin, le Ministre de l'Agriculture pourra prescrire au Titulaire
d'exécuter un branchement d'un diamètre supérieur au diamètre fixé par la
règle précédente, en vue de desservir des points d'eau publics ou des tiers
abonnés sur ledit branchement, à charge de rembourser au Titulaire le sup-
plément de dépenses entraîné par cette décision.

3 - Lorsque le Titulaire aura besoin d'assurer temporairement l'ali-
mentation en eau de ses chantiers, notamment de ses ateliers de sondage, et
lorsque les besoins légitimes du Titulaire ne pourront pas être assurés écono-
miquement par un branchement sur un point d'eau public existant (ou un réseau
public de distribution d'eau), l'Autorité Concédante s'engage à lui donner
toutes facilités d'ordre technique ou administratif, dans le cadre des dispo-
sitions prévues par le Code des Eaux (Décret du 5 août 1953), et sous réserve
des droits qui pourront être reconnus à des tiers, pour effectuer, sous le
contrôle du service spécial des eaux, les travaux de captage et d'adduction
des eaux du domaine public qui seraient nécessaires.

Le Titulaire aura la facilité d'utiliser, sous le régime d'une auto-
risation provisoire délivrée par le Ministre de l'Agriculture, les eaux de

domaine public découvertes par lui à l'occasion de ses travaux, pourvu qu'il

fr
43-

n'endommage pas la nappe dont elles proviendraient, et ne porte pas atteinte

à des droits d'eau reconnus à des tiers. Il est bien entendu que, dans ce

cas, il déposera immédiatement une demande régulière d'autorisation ou de
concession, concernant ces eaux. Cette faculté subsistera jusqu'à ce qu'il
soit statué sur ladite demande, conformément à la procédure fixée par le
Code Jes Eaux (Déeret du 5 août 1953).

Les ouvrages de captage (à l'exclusion des ouvrages d'adduction)
exécutés par le Titulaire en application des autorisations visées ci-dessus,
feront retour à L'ETAT sans indemnité, tels qu'ils se trouvent lorsque le
Titulaire aura cessé de les utiliser.

Si les travaux de captage effectués par le Titulaire donnent un
débit supérieur aux besoins de celui-ci, l'Autorité Concédante pourra requérir
que le Titulaire livre aux services publics la fraction du débit dont il n'a
pas l'utilisation, contre une juste indemnité couvrant la quote-part de ses
dépenses d'exploitation et d'entretien des ouvrages hydrauliques.

En tout état de cause, l'Autorité Concédante pourra requérir que le
Titulaire assure gratuitement et pendant toute la durée qu'il exploitera le
captage autorisé, l'alimentation des points d'eau publics, dans la limite
du dixième du débit de captage, une fois déduits les débits réservés au profit
de points d'eau publics préexistants, ou les débits réservés pour couvrir les
droits reconnus à des tiers.

& - Lorsque le Titulaire aura besoin d'assurer d'une manière per-
manente l'alimentation de ses chantiers miniers ou de ses installations annexes,
et qu'il ne pourra obtenir que ses besoins légitimes soient assurés d'une

manière suffisante, économique, durable et sûre, par un branchement sur un

oint d'eau public existant (ou un réseau public de distribution d'eau), les
P! P

4 Pr

=4&=

deux parties conviennent de se concerter pour rechercher de quelle manière
pourront être satisfaits les besoins légitimes du Titulaire:

a) Tant que les besoins exprimés par le Titulaire restent inféri-
eurs à mille mètres cubes (1.000 m3) d'eau potable par jour, l'Autorité Concé-
dante s'engage, sous réserve des droits antérieurs reconnus à des tiers ou au
profit de points d'eau publics préexistants, et si elle ne veut pas (ou ne
peut pas) exécuter elle-même dans des délais satisfaisants les travaux de
captages nouveaux ou de développement de captages (ou réseaux publics) existants,
à donner toutes facilités au Titulaire pour effectuer à ses frais les captages
et adductions nécessaires, dans les conditions stipulées aux paragraphes 2 et
3 du présent Article.

L'Autorité Concédante, le Titulaire entendu, et compte tenu des
données acquises par l'inventaire des ressources hydrauliques de la Tunisie,
se réserve le droit d'arbitrer équitablement les intérêts éventuellement oppo-
sés du Titulaire, des tiers utilisateurs et des services publics, et de désigner
le ou les emplacements où le Titulaire obtiendra l'autorisation (ou la conces-
sion) de captage, dans une zone couvrant le périmètre du permis initial visé à
l'Article 2, plus une bande frontière d'une profondeur de cinquante kilomètres
(50 km) à partir dudit périmètre. Le choix sera fait pour faire bénéficier le
Titulaire des conditions géographiques et économiques les plus favorables pos-
sibles.

b) Si les besoins permanents exprimés par le Titulaire dépassent le
débit de mille mètres cubes (1.000 m3) par jour, l'Autorité Concédante ne peut
d'ores et déjà s'engager à autoriser le Titulaire à capter un tel débit dans

la zone couverte par le permis minier initial plus la bande frontière d'une

profondeur de cinquante kilomètres visée à l'alinéa précédent.

P
UN

oo

25

Dans cette hypothèse, les deux parties se concerteront pour adopter
toute mesure susceptible de satisfaire les besoins légitimes du Titulaire,
compte tenu, d'une part, des données fournies par l'inventaire des ressources
hydrauliques de la Tunisie, et, d'autre part, de la politique générale suivie
par l'Autorité Concédante en matière d'utilisation des ressources hydraulique:

5 - Le Titulaire s'engag. à se soumettre à toutes les règles et
disciplines d'utilisation qui lui seraient prescrites par l'Autorité Concédant
en ce qui concerne les eaux qu'il pourrait capter, et qui appartiendraient
à un système aquifère déjà catalogué et identifié par l'inventaire des ressour
hydrauliques de la Tunisie.

Si, par contre, les forages du Titulaire aboutissaient à la découver
d'un système aquifère nouveau, non encore catalogué ni identifié par l'inven-
taire des ressources hydrauliques, et n'ayant pas de communication avec un
autre système aquifère déjà reconnu, l'Autorité Concédante réserve au Titulair
une priorité pour l'attribution des autorisations ou des concessions de captag
dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait faire
obstacle à l'intérêt général, ni s'étendre au-delà des besoins légitimes des
installations minières et des installations annexes du Titulaire.

e 6 - Avant l'abandon de tout forage de recherche, l'administration
pourra décider du captage par le Titulaire, de toute nappe d'eau jugée exploit

étant entendu que les dépenses engagées de ce chef seront à la charge de l'ETA

ARTICLE TRENTE-NEUF: Dispositions applicables aux voies ferrées.

1 - Le Titulaire, pour la desserte de ses chantier miniers, de ses
pipe-lines, de ses dépôts, et de ses postes d'embarquement, pourra aménager à

_ses frais des embranchements particuliers de voies ferrées se raccordant aux

LCA

réseaux ferrés d'intérêt général.

ET

Les projets d'exécution seront établis par le Titulaire en se con-

formant aux conditions de sécurité et aux cor iques imposées aux
réseaux tunisiens d'intérêt général. Il seront approuvés par le Ministre des
Travaux Publics, après enquête parcellaire.

L'Autorité Concédante se réserve le droit de modifier les tracés
proposés par le Titulaire, pour tenir compte des résultats donnés par l'en-
quête parcellaire et pour raccorder au plus court, selon les règles de l'Art,
les installations du Titulaire avec les réseaux d'intérêt général.

2 - Si l'exploitation de l'erbranchement particulier est faite par
le Titulaire, celui-ci se conformera aux règles de sécurité qui sont appliquées
aux réseaux tunisiens d'intérêt général.

Les règlements d'exploitation seront approuvés par le Ministre
des Travaux Publics.

3 - L'Autorité Concédante se réserve le droit d'imposer que l'exploi-
tation de l'embranchement particulier soit faite par un réseau d'intérêt général.
Dans ce cas, ledit réseau assumera la responsabilité et la charge de l'entre-
tien des voies de l'embranchement du Titulaire.

4- Le matériel roulant, notament les wagons-citernes, appartenant
en propre au Titulaire, devra être d'un modèle agréé par le service du contrôle
des chemins de fer.

11 sera crtretenu, aux frais du Titulaire, par le réseau d'intérêt
général sur lequel il circule.

5 - Les tarifs appliqués seront ceux du tarif commun en vigueur sur
les réseaux d'intérêt général.

Il est précisé que le pétrole brut transporté en vagons-citernes

appartenant au Titulaire bénéficiera du tarif ‘'pondéreu

Te

ARTICLE QUARANTE: Dispositions applicables aux installations de chargement
et de déchargement maritimes.

1 - Lorsque le Titulaire aura à résoudre cn de chargement ou
de déchargement maritime, les parties conviennent de se concerter pour arrêter
d'un commun accord les dispositions susceptibles de satisfaire les besoins
légitimes exprimés par le Titulaire.

Sauf cas exceptionnels, où la solution nettement la plus économique
serait d'aménager un tel poste de chargement ou de déchargement en rade foraine,
la préférence sera donnée à toute solution comportant l'utilisation d'un port
ouvert au commerce.

2 - Dans ce dernier cas, l'Autorité Concédante stipulant tant en son
nom propre qu'au nom de l'Office des Ports Nationaux Tunisiens, s'engage à
donner toute facilité au Titulaire, dans les conditions prévues par la législa-
tion générale sur la-police des ports maritimes et par les règlements particu-
liers des ports de commerce de la Tunisie, et sur un pied d'égalité vis-à-vis
des autres exploitants de substances minérales du second groupe, pour qu'il
puisse disposer:

- des plans d'eau du domaine public ports;

- d'un nombre adéquat de postes d'accostage susceptibles de rece-
voir sur ducs d'Albe, les navires-citernes usuels;

k - des terres-pleins du domaine public des port nécessaires à
l'aménagement d'installations de transit ou de stockage.

Les occupations du domaine public ports seront placées sous le régime
des conventions dites ‘de taxe N° XIII".

Les péages, droits et taxes de port frappant le pétrole brut seront

ceux applicables à la catégorie "minerais et phosphates".

-48-

3 - Si la solution adoptée est celle d'un poste de ch:rgement ou

€, les installations (y compris les pipe-lines

de déchargerent en rade forai

flottants) seront construites, balisées et exploitées par le Titulaire et à ses
frais sous le régime de l'autorisation d'occupation temporaire du domaine
public maritime.

Les dispositions adoptées et les règlements d'exploitation seront
approuvés par le Ministre des Travaux Publics, sur proposition du Titulaire.

La redevance d'occupation du domaine public maritime pour les auto-
risations de l'espèce sera calculée et liquidée suivant les modalités et les
tarifs communs appliqués par l'Office des Ports Nationaux Tunisiens pour les

conventions de taxe NO XIII.

ARTICLE QUARANTE-ET-UN: Centrales thermiques.

1 - Les centrales thermiques brûlant du brut, du gaz ou les sous-
produits de l'extraction ne sont pas considérées corme des dépendances légales
de l'entreprise, sauf si elles alimentent exclusivement les propres chantiers
du Titulaire.

2 - En tout état de cause, les centrales thermiques et les réseaux
de distribution d'énergie installés par le Titulaire pour ses propres besoins,
seront assujettis à toutes les règlementations et à tous les contrôles appliqués
aux installations de production et de distribution d'énergies similaires.

3 - Si le Titulaire a un excédent de puissance sur ses besoins
propres, ses centrales électriques devront alimenter en énergie les agglonéra-
tions voisines. En outre, il devra prévoir la possibilité d'aménager, aux
frais de l'Autorité Concédante, un sur-équipement plafonné à trente pour cent

(30%) de la puissance de chaque centrale. Cette énergie sera vendue à son prix

de revient à un organisme de distribution désigné par l'Autorité Concédante.

a À

19

ARTICLE _QUARANI5-DE

Si le Titulaire, 3 l'occasion de ses recherches ou de ses exploita-
tions d'hydrocarbures, était amené à extraire des substances minérales autres

que celles du deuxième gr sans pouvoir séparer l'extraction des hydro-

carbures, l'Autorité £Loncédante et le Titulaire se concerteront pour examiner
si lesdites substances minérales doivent être séparées et conservées.
Toutefois, le Titulaire ne sera pas tenu d'exploiter, de séparer
et de conserver les substances autres que celles du deuxième groupe si leur
séparation et leur conservation constituaient des opérations trop onéreuses

ou trop difficiles.

ARTICLE QUARANTE-TROIS: Installations diverses.

Ne scront pas considérées comme dépendances légales de l'entreprise
du Titulaire:
- les installations de traitement des hydrocarbures liquides, solides
ou gazeux, en particulier les raffineries;
- les installations de toute nature produisant ou transformant de
© l'énergie, dans la mesure où elles ne sont pas destinées à l'usage exclusif

du Titulaire;

- les installations de distribution au public de combustibles liquides
ou gazeux.

Par contre, seront considérées comme des dépendances légales de
l'entreprise du Titulaire les installations de prenière préparation des hydro-
carbures extraits, aménagées par lui en vue de permettre le transport et la
comrercialisation desdits hydrocarbures et notamment, les installations de

“dégazolinage" des gaz bruts.

——-

TITRE V
Surveiliance minière et dispositions

techniques

ARTICLE QUARANTE-QUATRE: Documentation fournie au Titulaire par l'Autorité
Cncédante.

L'Autorité £oncédante fournira au Titulaire la documentation qui
sè trouvera en sa possession, et concernant:

- le cadastre et la topographie du pays;

- la géologie générale;

- l'hydrologie et l'inventaire des ressources hydrauliques;

- les mines.

Exception faite des renseignements ayant un caractère secret du
point de vue de la Défense Nationale, ou des renseignements fournis par des
prospecteurs ou industriels privés à titre confidentiel et dont la divulgation

à des tiers ne peut être faite sans l'assentiment exprès des intéressés.
XP

ARTICLE QUARANTE-CINQ: Contrôle technique.

Le Titulaire sera soumis à la surveillance de la Direction de l'E-

‘nergie, suivant les dispositions prévues au décret du ler Janvier 1953,

sur les mines, (notament son titre VIII) complétées et précisées comme il est

dit aux Articles 46 à 66 ci-aprés.

ARTICLE QUARANTE-SIX: Application du Code des Eaux.

Le Titulaire, tant pour ses travaux de recherches que pour ses travaux
d'exploitation, se conforzera aux dispositions de la législation tunisienne
actuellement en vigueur concernant les eaux du domaine public, et, notamment,
au Décret du 5 août 1953 (Code des Eaux) et au Décret du 30 juillet 1936,

- complétées et précisées par les dispositions du présent Cahier des Charges.

41 A 2
si

Les eaux qu'il pourrait découvrir au cours de ses travaux restent
classées dans le domaine public. Elles ne sont susceptibles d'utilisation per-
manente, par lui, qu'en se conformant à la procédure d'autorisation ou de con-
cession prévue au Code des Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées qui
seront concertées' avec le Service Hydraulique du Ministère de 1 Agriculture
en vue de protéger les nappes aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou
d'interdire tout forage si les dispositions prises ne sont pas susceptibles
d'assurer la conservation des nappes artésiennes.

Le Titulaire sera tenu de communiquer au Service Hydraulique tous
les renseignements qu'il aura pu obtenir à l'occasion de ses forages sur les

ncontrées par lui (position, niveau statique, analyses, débit)

nappes d'eau :

dans les formes qui lui seront prescrites par le Bureau de l'Inventaire des

Ressourcrs Hydrauliques.

ARTICLE QUARANTE-SEPT: Accés aux chantiers.

La Direction de l'Energie pourra à tout moment, envover

sur les chantiers du Titulaire un agent qui aura libre accés à toutes les ins-

tallations et à leurs dépendances légales.

Cet agent pourra obtenir communicarion sur place, mais seulement
pendant les heures normales de travail, des pièces tenues sur le chantier,
énumérées au présent titre. Sur demande écrite de la Direction de l'Energie,

il pourra s'en faire délivrer une copie certifiée conforme ou une photocopie.

11 pourra, dans les mêmes conditions, s'assurer du progrès des travaux,

procéder aux mesures et jaugeage des hydrocarbures et, d'une façon générale,

vérifier que les droits et intérêts de l'Autorité Concédante sont sauvegardés.

=D

ARTICLE QUARANTE-HUIT: Obligation de rendre compte des travaux.

ca à la Direction de l'Energie

Le Titulaire adre
trente (30) jours au moins avant le comzencement des travaux

- le programme de prospection géophysique projetée, qui doit con-
prendre une carte mettant en évidence le carroyage à utiliser, ainsi que le
nombie de kilomètres à couvrir, et la date approximative du commencement
des opérations;

- une copie des films des profils sismiques;

- un rapport d'implantation concernant:

— soit un forage de prospection;
— soit un programme relatif à un ensemble de forages de développement;

‘- soit un programme relatif à un ensemble de forages d'études.

Le rapport d'implantation précisera:

- les dispositions envisagées pour l'alimentation en eau;

- l'emplacement du ou des forages projetés, défini par ses coordon-
nées géographiques, avec extrait de carte annexé;

- les objectifs recherchés par le forage, ou l'ensemble des forages;

- les prévisions géologiques relatives aux terrains traversés;

-.le programme minimum des opérations de carottage et de contrôle
du ou des forages;

- la description sonmaire du matériel employé;

- le programme envisagé pour les tubages;

- éventuellement, les procédés que le Titulaire compte utiliser

TRE

pour mettre en exploitation le ou les forages.
253

ARTICLE QUARANTE-NEUF: Carnet de forage.

Le Titulaire fera tenir sur tout chantier de forage un carnet
paginé et paraphé, d'un modèle agréé par la Direction de l'Energie,
où seront notées au fur et à mesure des travaux, sans blanc ni grattage , les
conditions d'exécution de ces travaux, en particulier:

- la nature et le diamètre de l'outil;

- l'avancement du forage;

- les paramètres du forage;

-— la nature et la durée des manoeuvres et opérations spéciales
telles que carottage, alésage, changement d'outils, instrumentation;

- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de la

Direction de l'Energie.

ARTICLE CINQUANTE: Surveillance géologique des forages.

Le Titu]laire sera tenu de faire surveiller chacun de ses forages
par son service géologique dont la composition et la mission seront portées

à la connaissance de la Direction de l'Energie.

ARTICLE CINQUANTE-ET-UN: Contrôle technique des forages.

< 1 - En dehors des opérations de carottage et de contrôle du forage,
prévues dans le rapport d'implantation visé à l'Article 48 ci-dessus,
le Titulaire devra faire exécuter toutes mesures appropriées, chaque fois que
l'examen des déblais du forage, ou les mesures de contrôle du forage, laisseront
présumer un changement important dans la nature du terrain traversé.

2 - Une collection de carottes et de déblais de forage intéressants
pour l'interprétation dudit forage sera constituée par le Titulaire, et tenue

par lui, en un lieu convenu à l'avance, à la disposition des agents de la Direc-

Un

tion de l'Energie pour que ceux-ci puissent l'examiner.

Le Titulaire aura le droit par priorité de prélever sur
les carottes et les déblais de forages les échantillons dont il aura

besoin pour effectuer, ou faire effectuer, des analyses et des examens.

Dans la mesure où ce sera possible, le prélèvement ainsi
opéré ne portera que sur une fraction de carottes et déblais correspon-
dant à une même caractéristique, de telle manière que le reste de l'é-
chantillon puisse demeurer dans la collection et être examiné par les

agents de la Direction de l' Energie.

A défaut et sauf impossibilité, l'échantillon unique ne sera
prélevé qu'aprés avoir été examiné par un représentant qualifié de la

Direction de l'Energie.

Dans le cas où cet examen préalable sera impossible, un comp-

te rendu spécial en sera fait au Directeur de l'Energie.

En outre, si l'échantillon unique n'a pas été détruit, il se-
ra réintégré dans la collection, par le Titulaire ou par la Direction de

l'Energie, aprés avoir subi les examens ou analyses.

Le Titulaire conservera soigneusement le reste des déblais et
carottes pour que la Direction de l'Energie puisse à son tour prélever des

échantillons pour sa collection et ses propres examens et analyses.

Toutes les carottes et tous les débläis de forages qui resteront
aprés les prises d'échantillons visées ci-dessus seront conservés par le Titu-
laire aussi longtemps qu'il le jugera utile; il seront mis par lui à la dispo-

sition du Service des Mines Tunisien au plus tard à l'expiration du permis.

3 - Le Titulaire informera la Direction de l'Energie avec ur délai

suffisant pour qu'il puisse s'y faire représenter, de toutes

th
nn

opérations importantes telles que cimentation, essais de fermeture d'eau,
essais de mise en production.

Le Titulaire avisera la Direction de l'Energie de l'exécution
des opérations de carottage électrique.

Le Titulaire avisera la Direction de l'Energie de tout incident grave
susceptible de compromettre le travail d'un forage, ou de modifier de façon
notable les conditions de son exécution.

& - Au moins une fois par mois, le Titulaire fournira à la Direction

de l'Energie une copie des rapports concernant les examens faits sur les car

et les déblais de forage, ainsi que les opérations de forage, y compris les a
vités spéciales mentionnées dans les deux premiers alinéas du paragraph 3 du dé
sent Article.

Sur demande de la Direction de l'Energie,le Titulaire sera tenu de
délivrer un deuxième exemplaire des rapports et documents, si celui-ci est ré-
clamé par le Service Hydraulique.

Réciproquement ,1a Direction de l'Energie devra faire connaître au
Titulaire, dans les délais d'un mois, les observations qu'il pourrait faire sur
les rapports mentionnés au premier alinéa du présent paragraphe.

En outre, la Direction de l'Energie adressera au Titulaire une copie de
tous les rapports d'essais et d'analyses qu'elle aura pu elle même exécuter ou

faire exécuter. . .

ARTICLE CINQUANTE-DEUX : Compte rendu mensuel d'activités

Le Titulaire adressera chaque mois à la Direction de l'Energie un

4.1 /# F

rapport d'activités couvrant:
tt

-56-

a) - Les études, synthèses, interprétations géologiques et géo-
physiques avec les cartes y afférentes;

b) - L'avancement réalisé, les observations faites et les résultats

obtenus par tous ses forages, sous réserve de ce qui est stipulé à l'Article 55.

ARTICLE CINQUANTE-TROIS: Arrêt d'un forage.

Sauf en ce qui concerne les forages groupés visés à l'Article 55
ci-après, le Titulaire ne pourra arrêter définitivement un forage qu'après en
avoir avisé la Direction de l'Energie.

Sauf circonstances particulières, cet te devra être donné au moins
soixante-douze (72) heures à l'avance.

11 devra faire connaître, s'il s'agit d'un abandon de Fr, les
mesures envisagées pour éviter les risques qui pourraient en résulter tant pour
les gîtes d'hydrocarbures que pour les nappes aquifères.

Le Titulaire sera tenu de prendre toutes mesures appropriées concer-
tées avec la Direction de l'Energie aprés consultation éventuelle
du Service Hydraulique, pour éviter la déperdition dans les terrains des nappes
d'hydrocarbures, de gaz ou d'eau,

Toutefois, si la Direction ‘de l'Energie n'a pas fait connaître
ses observations dans les soixante-douze (72) heures qui suivront le
dépôt de l'avis de l'arrêt du forage, le programme de bouchage proposé par le

Titulaire sera censé avoir été accepté.

ARTICLE CINQUANTE-QUATRE: Compte rendu de fin de forage.

Le Titulaire adressera à la Direction de l'Energie dans -
un délai maximum de trois (3) mois après l'arrêt d'un forage de prospection,

ou d'un forage isolé non-compris dans l'un des programmes d'ensemble visés à

“l'Article 55, un rapport d'ensemble, dit "Compte-rendu de fin de forage".

57

Le Compte-rendu de fin de forage comprendra:

a) Une copie du profil complet dudit forage, donnant la coupe
des terrains traversés, les observations et mesures faites pendant le forage,
le plan des tubages restant dans le puits, les fermetures d'eau effectuées
et, le cas échéant, les diagraphies électriques et les résultats des essais
de mise en production.

b) Un rapport qui contiendra les renseignements géophysiques et géo-
logiques originaux, propriété du Titulaire, et provenant des études faites
par lui en Tunisie, se référant directement à la structure géologique sur
laquelle le forage est situé.

Si la structure en cause n'est pas définie avec précision par les
données acquises, les renseignements ci-dessus se réfèreront directement à
un carré dont le centre est le forage en question, et dont les côtés sont des
segments orientés Nostoud et Est-Ouest, mesurant dix kilomètres (10km) de longueur.

Après l'achèvement d'un forage de développement, le Titulaire
fournira seulement les renseignements indiqués à l'alinéa a) ci-dessus.

ARTICLE CINQUANTE-CINQ: Dispositions particulières applicables aux groupes
de forage d'étude ou de développement.

Sont modifiées comme il est dit ci-après, les dispositions des Articles
48, 49, 52, 53 et 54 ci-dessus, pour ce qui concerne les forages d'étude entre-
pris soit en série, soit mets en vue d'obtenir seulement des renseigne
ments d'ordre géologique ou géophysique, ou encore pour ce qui concerne les
forages de développement entrepris en série dans une même zone.

1 - Avant le commencement des opérations de forage, le Titulaire

adressera à la Direction de l'Energie un rapport d'implantation

relatif au programme envisagé, et précisant le: points suivants:

da

58

a) L'objet recherché par le Titulaire dans cette opération;

b) L'étendue et la situation de la région à l'intérieur de laquelle
11 se propose de mener l'opération;
c) Les emplacements approximatifs des forages envisagés;
d) Les profondeurs maxima et minima que les forages pourraient
atteindre; *

e) Les mesures que le Titulaire envisage de prendre au cours de
chaque forage pour résoudre les problèmes posés par les nappes aquifères;

f) la description du ou des appareils de forage qui seront employés;

g) Les procédés que le Titulaire envisage, le cas échéant, pour
l'emploi des tubages;

h) La façon dont le Titulaire se propose de rassembler, préserver
et mettre à la disposition de la Direction de l'Energie et du
Service Hydraulique les renseignements d'ordre géologique et hydrologique
qui pourront être obtenus dans de telles opérations;

i) Les procédés généraux que le Titulaire se propose d'utiliser
au moment de l'abandon de chaque forage, afin de résoudre les problèmes posés
par la préservation des nappes d'hydrocarbures, de gaz ou d'eau;

3) Eventuellement, les procédés que le Titulaire compte utiliser
pour mettre en exploitation les forages de développement.

2 - Dans les trente (30) jours qui suivront la reception dudit rapport,
la Direction de l'Energie et le Service ms niaie devront
communiquer au Titulaire leurs observations et leurs recommandations au sujet
des propositions contenues dans le rapport sus-indiqué du Titulaire.

3 - Pendant l'exécution des travaux visés dans le programme dont il

est question ci-dessus, le Titulaire fournira au moins, tous les mois, à

4 /y »

-59-

1a Direction de l'Energie et au Service Hydraulique, le cas
échéant, un rapport sur la marche des travaux, exposant pour chaque forage:
a) Son emplacement exact, défini par ses coordonnées géographiques;
| b) Sa profondeur totale;
c) Les formations géologiques rencontrées;
d) Les mesures prises pour protéger les couches contenant de l'eau
ou des hydrocarbures;
e) Les mesures prises lors de l'abandon;

f) Le cas échéant, la profondeur et la description des couches

LU contenant les hydrocarbures;

g) S'il y a lieu, les résultats des essais faits sur les nappes

d'eau ou d ‘hydrocarbures.

4 - Dans le cas des forages de développement, le Titulaire, s'il
entend faire un essai sur une nappe d'hydrocarbures, en informera la Direction
de l'Energie au moins vingt quatre (24) heures avant le commencement
11 agira de même vis-à-vis du

de l'essai, sauf circonstances particulières.

Service Hydraulique pour les essais projetés sur les nappes aquifères.

S - Après achèvement des travaux prévus au programme, un compte-rendu
d'ensemble sera adressé à la Direction de l'Energie dans les
| conditions fixées à l'Article 54 ci-dessus. Ce compte-rendu présentera une
synthèse de tous les résultats obtenus pour 'éneShie des forages exécutés :
au titre du programme. Il rapportera, pour chacun des forages qui dépassent
une profondeur de cinquante (50) mètres, les coupes et renseignements visés
à aies a) du même Article 54.

Les renseignements prévus à l'alinéa b) de l'Article 54 ne seront
pas exigés pour les forages de développement entrepris en exécution d'un

72 à. 2 à

programme d'ensemble.
-60-

6 - Les dispositions des Articles 50 et 51 seront applicables aux
forages visés au présent Article. Toutefois, la constitution des collections
visées à l'Article 51 sera simplifiée au maximum, et limitée à la conservation
des échantillons nécessaires pour la bonne interprétation des résultats des

forages.

ARTICLE CINQUANTE-SIX: Essais des forages.

1 - Si au cours d'un forage, le Titulaire juge nécessaire d'effectuer
un essai sur une couche de terrain qu'il croit susceptible de produire des
hydrocarbures, il en avisera la Direction de l'Energie au moins

vingt-quatre (24) heures avant de commencer un tel essai.
Le Titulaire agira de même vis-à-vis du Service Hydraulique pour

les essais qu'il jugerait nécessaires d'effectuer sur les couches présumées

aquifères.

2 - Le Titulaire n'aura pas contrevenu aux obligations résultant
pour lui du paragraphe précédent, si du fait de circonstances imprévisibles
et indépendantes de sa volonté, ou du fait de l'absence ou de l'éloignement
du représentant qualifié de la Direction de l'Energie ou du
Service Hydraulique, il n'avait pu aviser ce dernier dans le délai prescrit.

De même, si l'outil de la sonde pénètre inopinément dans une couche
de térrain présumé contenir de l'eau ou des hydrocarbures, et nécessitant un
essai immédiat, le délai de préavis sera réduit à six (6) heures.

De même le Titulaire pourra effectuer toutes opérations ou essais
nécessaires sans attendre l'arrivée du représentant qualifié de la Direction
de l'Energie ou du Service Hydraulique, en cas d'urgence, et

lorsque l'observation stricte des délais de préavis risquerait de compromettre
la sécurité ou le succés du forage en cours. Tel est le cas, notamment des

essais du type connu dans la profession sous le nom de “Drill Stem Test".

GA
Sr

Si

Dans les cas exceptionnels visés au présent paragraphe, le repré-
sentant qualifié du Titulaire devra s'efforcer de prévenir immédiatement le
représentant de la Direction de l'Energie ou du Service Hydraulique
selon le cas, par les moyens les plus rapides qui seraient à sa disposition.

En outre, le Titulaire en adressera sous trois (3) jours un compte-
rendu écrit et circonstancié à la Direction de l'Energie justifiant en

particulier les raisons qui l'ont empêché d'observer les délais de préavis.

3 - En dehors des exceptions prévues aux paragraphes 4, 5, 7 ci-
après du présent Article, l'initiative de décider d'entreprendre ou de re-
nouveler un essai appartiendra au Titulaire.

4 - Pendant l'exécution d'un forage, et à la demande du représentant
dûment qualifié du Service intéressé, le Titulaire sera tenu de faire l'essai
de toute couche de terrain susceptible de contenir des hydrocarbures ou de
l'eau; à la condition toutefois qu'un tel essai puisse être exécuté:

a) Sans qu'il nuise à la marche normale des propres travaux du
Titulaire;

b) Sans occasionner des dépenses anormales pour le Titulaire;

c) Sans compromettre les travaux ou le matériel, ni mettre en danger
le personnel du Titulaire.

5 - Si le Titulaire se propose de boucher une partie quelconque
d'un "forage de prospection", et en même temps qu'il adressera à la Direction
de l'Energie l'avis mentionné à l'Article 53 ci-dessus, il fera

connaître audit service, outre le procédé qu'il compte utiliser pour boucher

le forage ou la partie du forage, la manière suivant laquelle il se propose
7

d'essayer toute couche intéressée par le plan de bouchage, et susceptible

de contenir des hydrocarbures.

a) Dans le délai de soixante-douze (72) heures fixé à l'Article 53,
la Direction de l'Energie devra faire connaître au Titulaire,
en même temps que sa réponse concernant le plan de bouchage, son avis sur
les essais proposés par le Titulaire; et s'il désire, ou non, l'exécution
d'essais autres que ceux envisagés par le Titulaire.

Le Titulaire sera tenu d'exécuter les essais ainsi demandés par
l'Autorité Concédante, dans la mesure où ils s'avèreront réalisables du point
du vue technique.

Si l'un des essais prévus ci-dessus est considéré, au moment de
son exécution, comme non satisfaisant par le représentant dûment qualifié
de l'Autorité uoncédante, et si ce représentant le demande, ledit essai, sauf
impossibilité technique, sera prolongé dans les limites raisonnables, ou immé-
diatement recommencé.

Cependant, dans aucune circonstance, le Titulaire ne sera tenu
d'exécuter ou de tenter plus de trois (3) fois l'essai en question, à moins
qu'il n'y consente.

b) Dans le cas où l'exécution, ou la répétition de l'un des essais
effectués comme il est dit à l'alinéa précédent, sur la demande du réprésentant
de l'Autorité Concédante, et malgré l'avis contraire du sorelentane du Titu-
laire, occasionnerait au Titulaire une perte ou une dépense, une telle perte
ou dépense serait à la charge:

- du Titulaire, si ledit essai révèle une capacité de production
égale ou supérieure aux quantités indiquées à l'Article 11 du présent Cahier

AA

des Charges;

263>

- de l'Autorité Concédante, si la capacité de production révélée
par un tel essai est inférieure aux quantités mentionnées à l'Article 13 ci-
dessus;

- des deux parties, par moitié si l'essai en question, sans consti-
tüer une découverte au sens de l'Article 11, donnait des résultats supérieurs
aux quantités visées à l'Article 13.

Toutefois, lorsque l'essai complémentaire est demandé par l'Autorité
Concédante en vue d'obtenir des résultats supérieurs aux quantités indiquées
à l'Article 11, alors qu'un essai précédent sur la même couche de terrain a
déjà donné une découverte au sens de l'Article 13, les pertes ou dépenses
resteront entièrement à la charge de l'Autorité Concédante, en cas d'échec.

c) Dans les quarante-huit (48) heures qui suivront l'achèvement de
l'ensemble des essais prévus au présent paraoraphe, l'Autorité Concédante
donnera par écrit au Titulaire son accord sur les résultats obtenus par les-
dits essais. En même temps, elle donnera son consentement, suivant le cas,
soit à l'abandon définitif du forage, soit à sa poursuite et à son complet
achèvement en vue de la transformer en puits productif d'hydrocarbures.

Faute d'avoir donné son accord écrit dans le délai de quarante-
huit (48) heures sus-indiqué, l'Autorité Concédante sera censée avoir accepté
les décisions prises par le Titulaire.

d) Dans le cas où l'on envisagerait d'abandonner le forage et où
aucun essai n'aurait été demandé ni par l'Autorité Concédante ni par le Titu-
laire, l'approbation, par la Direction de l'Energie d'un plan

de bouchage du forage, équivaut à la reconnaissance formelle par l'Autorité

Concédante du fait que le forage n'a pas découvert des hydrocarbures en quan-

4 14 1:

tité importante ou exploitable.

261

e) Tout essai cherchant à prouver l'existence d'une découverte
au sens des Articles 11 et 13 ci-dessus, sera toujours effectué dans les con-
ditions prévues auxdits Articles, contradictoirement, en présence des repré-
sentants qualifiés de l'Autorité Concédante et du Titulaire.

6 - Lorsqu'au cours d'un "forage de développement", on pourra légi-
timement supposer’ l'existence d'uu gisement d'hydrocarbures suffisamment im-
portant et non encore reconnu, le Titulaire sera tenu, dans les cinq (5) années
qui suivront, de procéder à tous essais techniquement utiles pour compléter
la reconnaissance de ce gisement.

A l'expiration de ce délai, l'Autorité Concédante pourra, le cas
échéant, faire jouer les dispositions prévues aux alinéas a) et b) du para-
graphe 5 du présent Article.

7 - Si l'Autorité Concédante estime que l'un des forages faits par
le Titulaire a rencontré une couche de terrain sur laquelle äurait pu être
définie une découverte au sens de l'article 11, mais que, pour une raison
quelconque, cette couche n'a pas été soumise à des essais adéquats, l'Autorité
Concédante pourra requérir du Titulaire qu'il exécute un autre forage dans
le voisinage immédiat du premier, aux fins d'accomplir l'essai envisagé.

Le forage et les essais seront faits dans les conditions suivantes:

« * ‘a) pour le forage de ce puits, le Titulaire ne pourra pas être requis
d'utiliser du matériel, du personnel, ou des approvisionnements qui seraient
essentiels à la réalisation de son programme général;

b) les dépenses du forage et des essais seront imputés suivant les

dispositions prévues dans l'alinéa b) du paragraphe 5 du présent Article;

c) les essais seront faits suivant les spécifications de l'Article 11.

, No?

65

ARTICLE CINQUANTE-SEPT: Compte rendu annuel d'activité.

| Le Titulaire sera tenu de fournir avant le ler avril de chaque
année un compte-rendu général de son activité pendant l'année grégorienne
précédente.

| Ce compte-rendu indiquera les résultats obtenus pendant l'année
considérée, ainsi ‘que les dépenses de prospection et d'exploitation engagées

| par le Titulaire. Il fera connaître, en outre, un programme provisoire d'ac-

tivité pour l'année suivante.

Il sera établi dans les formes qui seront concertées à l'avance

entre la Direction de l'Energie et le Titulaire.

ARTICLE CINQUANTE-HUIT: Exploitation méthodique d'un gisement.

1- Toute exploitation régulière devra être conduite suivant un plan
méthodique s'appliquant à un gisement, ou à un ensemble de gisements productifs.
2 - Un mois au moins avant de commencer l'exploitation régulière

d'un gisement, le Titulaire devra porter à la connaissance de la Direction

de l'Energie le programme des dispositions envisagées par lui pour -

cette exploitation.

Toutefois, certains forages pourront être préalablement mis et main-
tenus en exploitation continue, en vue de réunir les éléments d'appréciation
jugés nécessaires pour l'établissement du programme, ou en vue délisenter
les installations de forage; à moins que la Direction de l'Energie &

‘n'estime que cette pratique risque de compromettre l'exploitation ultérieure,

notamment en provoquant des appels d'eau et de gaz préjudiciables à une bonne

| exploitation.

3 - Dans les puits produisant des hydrocarbures liquides, les pertes

| _de gaz devront être aussi réduites que possible, dans la mesure où le per-

mettront les circonstances, et la nécessité d'aboutir à une production efficiente
œ È

et économique pour les liquides. 4: 2 P

+

66

Dans les puits ne produisant que du gaz, il est interdit de laisser
ces puits débiter hors du circuit d'utilisation, sauf pendant les opérations
de forage et de mise en production, et pendant les essais de production.

& - Le programme d'exploitation énoncera, avec toutes les précisions
utiles, les méthodes choisies dans l'objet d'assurer la récupération optimum
des hydrocarbures contenus dans les gisements, et notament avec la meilleure
utilisation de l'énergie.

Des dérogations à la règle ci-dessus pourront être accordées par la
Direction :de l'Energie à la Demande du Titulaire, si celui-ci.
fait la preuve que des circonstances exceptionnelles rendent son application

impraticable.

5 - Toute modification importante apportée aux dispositions du pro-

gramme primitif sera immédiatement portée à la connaissance de la Direction

de l'Energie.

ARTICLE CINQUANTE-NEUF: Contrôle des forages productifs.

Le Titulaire disposera sur chaque forage, ou chaque groupe de forages
productifs, des appareils permettant de suivre régulièrement, d'une manière
non équivoque, et conforme aux usages suivis par l'industrie du pétrole ou du
gaz, les conditions relatives à ses opérations de production, ainsi que les

variations de longue et de courte durée de ces conditions.

Tous les documents concernant ces contrôles seront à la disposition

de la Direction de l'Energie. Sur 1a demande de celui-ci, le

Titulaire lui en fournira des copies certifiées conformes oudes photocopies.

ARTICLE SOIXANTE: Reconnaissance et conservation des gisements.

Le Titulaire en accord avec la Direction de l'Energie : .

exécutera les opérations, mesures ou essais nécessaires pour reconnaître le

# é J W
67

gîte, et pour éviter dans la plus large mesure du possible le gaspillage des
ressources d'hydrocarbures.

11 tiendra à jour les relevés, diagrammes et cartes qui seraient
utiles pour cet objet.

Le Titulaire pourra être rappelé par la Direction
de l'Energie à l'observation des règles de l'Art. En particulier, il sera
Con de régler et éventuellement de réduire le débit des forages, de façon
que l'évolution régulière du gisement ne soit pas troublée.

ARTICLE SOIXANTE-ET-UN: Coordination des recherches et des exploitations
faites dans un même gisement par plusieurs

exploitants différents.

Si, selon toute apparence, un même gisement s'étend sur les péri-

mètres de plusieurs concessions distinctes attribuées à des bénéfices diffé-
rents, le Titulaire s'engage à conduire ses recherches et son exploitation
sur la partie du gisement qui le concerne en se conformant à un plan d'en-
semble.
Ce plan sera établi dans les conditions définies ci-après:
1 - La Direction êe l'Energie invitera chacun des
Titulaires intéressés par un même gisement à se concerter pour établir un plan

unique de recherches et d'exploitation applicable à la totalité dudit gise-

ment.

Ce plan précisera, en outre, si nécessaire, les bases suivant
lesquelles les hydrocarbures extraits seront répartis entre les Titulaires.

11 précisera, le cas échéant, les modalités suivant lesquelles sera
désigné un "Comité de Coordination" chargé de diriger les recherches et l'ex-

fs y

ploitation en commun.
68

La Direction ée l'Energie pourra se faire représenter
aux séances dudit comité.

2 - A défaut d'un accord amiable entre les intéressés, intervenu
dans les quatre-vingt-dix (90) jours à partir de l'invitation faite par la
Direction de l'Energie, ceux-ci seront tenus de présenter à la
direction de l'Eneïrgie leurs plans individuels de recherches ou
d'exploitation.

La Direction de l'Energie proposera à la décision du
Ministre de l'Industrie, des Mines et de l'Energie un arbitrage portant: sur
le plan unique de recherches ou d'exploitation, les bases de répartition des

hydrocarbures, et la création éventuelle d'un Comité de Coordination.

3 - Sauf s'il en résultait un préjudice grave pour l'un des Titulaires
intéressés, la décision arbitrale devra essayer de se rapprocher le plus possible
des propositions qui seraient faites par un Titulaire (ou par un groupe de Titu-
laires), représentant au moins les trois-quarts des intérêts en cause, en tenant
compte notamment des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite sur
‘la base des données acquises concernant le gisement au moment où sera rendue
la décision arbitrale.

Le plan de coordination pourra être révisé à l'initiative de l'une
quelconque des parties intéressées, ou du Ministre de l'Industrie, des Mines et
de l'Energie si les progrès obtenus ultérieurement dans la connaissance du gise-
ment amenaient à modifier l'appréciation des intérêts en présence et des réserves
en place.

4 - Les intéressés seront tenus de se conformer aux décisions arbi-

trales du Ministre de l'Industrie, des Mines et de l'Energie dès qu'elles leur

auront été notifiées. vie
4 /Y "

69

ARTICLE _SOIXANTE

DEUX: Obligation générale de c

niquer les documents.

Le Titulaire sera tenu de fournir à la Direction de
l'Energie, sur sa demande, outre les documents énumérés au présent titre, les
renseignements statistiques concernant l'extraction, la préparation, et éven-
tuellement, le stockage et les mouvements des hydrocarbures extraits de ses re-
cherches et de ses exploitations, le personnel, les stocks de matériel et de
hors première , les commandes et les importations de matériel, ainsi que
les copies certifiées conformes (ou photocopies) des pièces telles que cartes,
plans, enregistrements, relevés, extraits de registre ou de compte-rendu, per-

mettant de justifier les renseignements fournis.

ARTICLE SOIXANTE-TROIS: Unités de mesures.

Les renseignements, chiffres, relevés, cartes et plans, seront fournis
à la Direction de l'Energie en utilisant les unités de mesures »
ou les échelles agréées par cette Direction.

Toutefois, à l'intérieur des services du Titulaire, le système
anglais de numération pourra être utilisé sous réserve de donner les conver-

sions correspondantes en système métrique.

ARTICLE SOIXANTE-QUATRE: Cartes et plans.

1 - Les cartes et plans seront fournis par le Titulaire en utilisant
les fonds de cartes ou de plans du Service Topographique Tunisien, ou en
utilisant les fonds de cartes ou de plans établis par d'autres services topo-
graphiques mais agréés par la Direction de l'Energie

A défaut, et après que le Titulaire se soit concerté avec la Direc-
tion de l'Energie et le Service Topographique, ils nourront être

établis par les soins et aux frais du Titulaire, aux échelles et suivant les

-procédés qui paraîtront les mieux adaptés à l'objet cherché.

à | + ia

-69-

ARTICLE SOIXANTE-DEUX: Obligation générale de communiquer les documents.

Le Titulaire sera tenu de fournir à la Direction de
l'Energie, sur sa demande, outre les documents énumérés au présent titre, les
renseignements statistiques concernant l'extraction, la préparation, et éven-
tuellement, le stockage et les mouvements des hydrocarbures extraits de ses re-
cherches et de ses exploitations, le personnel, les stocks de matériel et de
en première, les commandes et les importations de matériel, ainsi que
les copies certifiées conformes (ou photocopies) des pièces telles que cartes,
plans, enregistrements, relevés, extraits de registre ou de compte-rendu, per-

mettant de justifier les renseignements fournis.

ARTICLE SOIXANTE-TROIS: Unités de mesures.

Les renseignements, chiffres, relevés, cartes et plans, seront fournis
à la Direction de l'Energie en utilisant les unités de mesures +
ou les échelles agréées par cette Direction.

Toutefois, à l'intérieur des services du Titulaire, le système
anglais de numération pourra être utilisé sous réserve de donner les conver-

sions correspondantes en système métrique.

ARTICLE SOIXANTE-QUATRE: Cartes et plans.

1 - Les cartes et plans seront fournis par le Titulaire en utilisant
les fonds de cartes ou de plans du Service Topographique Tunisien, ou en
utilisant les fonds de cartes ou de plans établis par d'autres services topo-
graphiques mais agréés par la Direction de l'Energie

Adéfaut, et après que le Titulaire se soit concerté avec la Direc-
tion de l'Energie et le Service Topographique, ils nourront être

établis par les soins et aux frais du Titulaire, aux échelles et suivant les

43

-procédés qui paraîtront les mieux adaptés à l'objet cherché.
70

Ils seront, dans tous les cas, rattachés aux réseaux de triangu-
lation et de nivellement généraux de la Tunisie.

2 - L'Autorité Concédante et le Titulaire se concerteront pour
déterminer dans quelles conditions ce dernier pourra exécuter des travaux de
levé de plans, cartographie, photographies aériennes, restitutions photo-
grammétriques, ett., qui seraient nécessaires pour les besoins de ses re-
cherches ou de ses exploitations.

Si le Titulaire confie lesdits travaux à des entrepreneurs autres
que le Service Topographique tunisien, le Titulaire sera tenu d'assurer la
liaison avec le Service Topographique tunisien, de telle manière que les
levés faits par ses agents ou ses entrepreneurs, et leurs pièces minutes,
soient communiqués au Service Topographique tunisien, et puissent être
utilisés par ce dernier.

Le Titulaire remettra au Service Topographique tunisien deux tirages
des photos aériennes levées par lui, ou pour son compte.

3 - L'Autorité Concédante, s'engage, dans la limite des restrictions
et servitudes imposées par la Défense Nationale, à donner au Titulaire toutes
autorisations de parcours et toutes autorisations de survol d'aéronefs, ou de
prises de vues aériennes, lui permettant d'exécuter les travaux topographiques
en question.

ARTICLE SOIXANTE-CINQ: Bornages, Rattachement aux réseaux du Service
Topographique.

Les zones couvertes par le permis de recherches, ou par les conces-

sions, seront délimitées à la demande du Titulaire et à ses frais par le

Service Topographique tunisien.

#4 .

/#
=70-

Ils seront, dans tous les cas, rattachés aux réseaux de triangu-
lation et de nivellement généraux de la Tunisie.

2 - L'Autorité Concédante et le Titulaire se concerteront pour
déterminer dans quelles conditions ce dernier pourra exécuter des travaux de
levé de plans, cartographie, photographies aériennes, restitutions photo-
grammétriques, ett., qui seraient nécessaires pour les besoins de ses re-
cherches ou de ses exploitations.

Si le Titulaire confie lesdits travaux à des entrepreneurs autres
que le Service Topographique tunisien, le Titulaire sera tenu d'assurer la
liaison avec le Service Topographique tunisien, de telle manière que les
levés faits par ses agents ou ses entrepreneurs, et leurs pièces minutes,
soient communiqués au Service Topographique tunisien, et puissent être
utilisés par ce dernier.

Le Titulaire remettra au Service Topographique tunisien deux tirages
des photos aériennes levées par lui, ou pour son compte.

3 - L'Autorité Concédante, s'engage, dans la limite des restrictions
et servitudes imposées par la Défense Nationale, à donner au Titulaire toutes
autorisations de parcours et toutes autorisations de survol d'aéronefs, ou de
prises de vues aériennes, lui permettant d'exécuter les travaux topographiques

en question.

ARTICLE SOIXANTE-CINQ: Bornages, Rattachement aux réseaux du Service

Topographique.

Les zones couvertes par le permis de recherches, ou par les conces-
sions, seront délimitées à la demande du Titulaire et à ses frais par le
Service Topographique tunisien.

F4 p

te
Je

SA

L'Autorité Concédante s'engage à mettre ce service à la disposition
du Titulaire pour tous les travaux topographiques de délimitation ct de bornage
qui paraîtraient nécessaires, suivant les tarifs - vigueur à l'époque considérée.

Les coordonnées des sommets seront calculées dans le système adopté
par le Service Topographique tunisien pour la région considérée.

La matérialisation du bornage des sommets sur le terrain ne sera
faite que si des contestations survenaient avec des tiers. Dans ce cas, l'im-
plantation des bornes sera confiée au Service Topographique.

Dans le cas des zones situées sur le domaine public maritime,
la matérialisation des limites ne sera imposée qu'autant qu'un tel bornage
paraîtrait indispensable, et dans la limite de la possibilité de réalisation
d'un balisage en mer.

ARTICLE SOIXANTE-SIX: Caractère confidentiel des documents fournis par le
Titulaire.

1 - Sous les réserves énoncées ci-après, les documents fournis par
le Titulaire en application de la législation minière et du présent Cahier
des Charges seront considérés comme confidentiels. Ils ne pourront être
communiqués à des tiers, ou publiés, sans l'autorisation expresse du Titulaire.
Cependant, tous les renseignements relatifs aux puits situés sur les surfaces
abandonnées et notamment toutes les diagraphies électriques, diagraphies neu-
trons, diagraphies soniques, prospection pendagemètre, diagraphies de densité,
et tous autres enregistrements et prospections exécutés ou renseignements
recueillis, ne resteront confidentieis que pendant un délai de deux @ ans à
compter de la date de l'abandon.

2 - Toutefois, sont exceptés de la règle précedente:

; | 4 A y A
270

- Les renseignements statistiques globaux, autres que ceux concernant
les contrats commerciaux du Titulaire, tant à l'importation qu'à l'exportation;

- Les documents concernant la réoosie générale;

- Les documents concernant l'inventaire des ressources hydrauliques.

Ces derniers renseignements pourront être communiqués à des tiers
ou publiés par la Direction de l'Energie, ou par le Service Hy-
draulique, sous la seule réserve que soit indiqué le nom du Titulaire qui les
a fournis.

Au cas où le Titulaire procederalt à abandon des permis, le Titu-
laire sera tenu de fournir à l'Autorité Concédante toutes les données de
géophysique qu'il aura recueillies ainsi que leurs interprétations. L'Autorité
Concédante ne pourra communiquer ces renseignements à des tiers, ou les publier

sans l'autorisation expresse du Titulaire.

ARTICLE SOIXANTE-SEPT: Définition des forages d'études, de prospection et
développement.

Les termes “forages d'études", "forages de prospection", et “forages

de développement", tels qu'ils apparaissent dans le présent Cahier des Charges,

.et particulièrement aux Articles 48, 54, 55 et 56 ci-dessus, éoivent s'entendre

dans le sens suivant:

a) Forages d'études: Tous les forages effectués dans un objet de
recherche géologique ou géophysique, à main ou mécaniquer?nt, avec ou sans
tubage, généralement en série, mais pouvant aussi bien être isolés;

b) Forages de prospection: Forages mécaniques effectués dans l'objet

de découvrir des hydrocarbures ou du gaz;

c) Forages de développement: tous les forages qui suivent un premier

forage de prospection ayant découvert des hydrocarbrres liquides ou de gaz,
73

pénètrant les mêmes couches, et qui sont effectués méthodiquement en vue de

recherches ultérieures, ou d'exploitation sur une ou plusieurs de ces couches.
7h

TITRE VI

Prolongation, Expiration, Renoncietion
Déchéance de la Concession ‘

ARTICLE SOIXANTE HUIT: Droit préférentiel äâu Titulaire en cas de nouvelles
concessions.

A l'expiration d'une quelconque concession du Titulaire, l'Autorité
Concédante s'engage à donner au Titulaire un droit préférentiel pour
l'attribution éventueile d'une nouvelle concession sur la surface considérée
aux atses et conditions qui pourront être fixées alors d'un commun accord.
Ce droit préférentiel comprend l'engagement de la part de l'Autorité
Concédante, de ne pas attribuer une nouvelle concession à un tiers sans
avoir préalablement offert au Titulaire de la lui attribuer, aux mêmes clauses
et conditions que celles que l'Autorité Concédante sera prête à consentir au-
dit tiers. A cei effet, avant la fin de la cinquième année précédant
l'expiration de la concession, l'Autorité Concédante décidera si elle désire
attribuer une nouvelle concession sur la surface considérée, et notifiera sa
décision au Titulaire par lettre recommandée.

Si une nouvelle concession est attribuée au Titulaire, les
dispositions des articles 71, 72, 7h, 15 et 76 ci-dessous pourront cesser
d'être applicables en totalité ou partiellement, conformément aux conditions
qui seront précisées dans la Convention et le Cahier des Charges afférents
à la nouvelle concession.

ARTICLE SOIXANTE NEUF: Obligation &e vosséder en vropre et de maintenir en
bon état les ouvrages revenant à l'Autorité Concédante.

Le Titulaire sere tenu de posséder en toute propriété et de

maintenir en bon état d'entretien les bâtiments, ouvrages, machines,

; # 24

15

appareils et engins de toute nature qui doivent faire gratuitement retour
à l'Autorité Concédante à la fin de la concession par application de
l'Article 71 du présent Œhier des Charges.

11 pourra à son choix, soit acquérir les terrains, soit les prendre
en location, soit les utiliser sous le régime de l'occupation temporaire.

Les baux ou contrats relatifs à toutes les locations ou occupations
de:terrains devront comporter une clause réservant expressément à l'Autorité
Concédante la faculté de se substituer au Titulaire, soit en cas de renoncia-
tion ou de déchéance de la concession, sa si l'expiration de la concession
doit survenir au cours de la durée du contrat. Il en sera de même pour tous
les contrats de fourniture d'énergie ou d'eau, ou de transports spéciaux
concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent
Article seront dressés contradictoirement dans les six (6) mois qui suivront la
notification du refus de la prolongation.

ARTICLE SOIXANTE DIX: Resvonsabilité de l'Autorité Concédante vis-à-vis des
tiers après la reprise de la concession.

É L'Autorité Concéäente sera responsable vis-à-vis des tiers des
indemnités ou réparations dues pour les dégêts de surface se manifestant
après qu'elle aura repris la concession pour quelque cause que ce soit, sauf
recours, pendant un délai de cinq (5) ans à dater de la reprise, s'il y a lieu,

contre le Titulaire, à raison des travaux exécutés par lui.

ARTICLE SOIXANTE ET O:

Retour à l'Autorité Concéäante des installations
du Titulaire en fin de concession par arrivée au
terne.

1- Feront retour à l'Autorité Concédante à la fin de la concession

par arrivée au terne, les installations limitativement énumérées ci-après,

4,1
2

2
à condition qu'elles se trouvent à l'intérieur du périmètre de la concession,
et qu'elles soient à cette époque Lane à la marche courante de
cette concession:

a) les terrains acquis par le Titulaire;

b) les droits à bail, ou à occupation temporaire que détient le
Titulaire; ù

c) les puits, sondages, et tous travaux miniers établis à demeure;
les bâtiments industriels correspondants;

d) les routes et pistes d'accés, les adductions d'eau (y compris
les captages et les installations de pompage), les lignes de transport
d'énergie (y compris les postes de transformation, de coupure et de comptage),
les moyens de télécommunication appartenant en propre au Titulaire;

e) les bâtiments appartenant en propre au Titulaire, à usage de
bureaux ou de magesins; les habitations destinées eu logement du personnel
affecté à l'exploitation; les droits à bail ou à occupetion que le Titulaire
peut détenir sur des bâtiments appartenant à des tiers, et utilisés par lui
aux fins ci-dessus;

f) les embranchements particuliers de voies ferrées desservant
les chantiers du Titulaire, ou les raccordant au réseau d'intérêt général;

&) les machines, les moteurs, les moyens divers de transport
(y compris les pipe-lines de collecte), les installations de stockage
(y compris les instailations de stockage sur les champs de production), les
installations de préparation des gaz bruts (dans la mesure où celles-ci
sont indispensables pour permettre le manutention et le transport de ces
gaz); les appareils, outils et engins de toute nature; des bâtiments

correspondants.
-17

11 cst cependant entendu que: les installations entrant dens les
catégories limitativement énumérées ci-dessus feront retour à l'Autorité
Concédante, si, bien que situées à l'extérieur du ne de la concession,
elles sont à cette époque indispensables à la marche courante de cette con-
cession et de cette concession seulement.

2 - Si des installations devant faire retour à l'Autorité Concédante
dans les conditions indiquées nent Article, étaient nécessaires ou
utiles, en totalité ou en partie, à l'exploitation d'autres concessions ou
permis du Titulaire en cours de validité, les conditions dans lesquelles ces
installations seraient utilisées en commun et dans la proportion des besoins
respectifs du Titulaire et de l'Autorité Concédante seront arrêtées d'un commun
accord avant leur remise à l'Autorité Concédante. En pareil cas, l'astreinte
visée à l'Article 73 ci-dessous n'aura d'effet qu'à partir de la conclusion
de cet accord.

Réciproquement, il en sera de même pour les installations du Titu-
laïre ne faisant pas retour à l'Autorité Concédante et dont l'usage serait
indispensable à celle-ci pour la marche courante de l'exploitation de le con-
cession reprise par elle.

3- Les installations visées ci-dessus seront remises gratuitement
à l'Autorité Concédante dans l'état où elles se trouveront le jour de l'expira-
‘tion de la concession, si elles ont été achetées ou aménagées avant la dixième

(10e) année qui précède le terme de la concession.

ARTICLE SOIXANTE-DOUZE: Retour à l'Autorité Concéiante des installations
faites dans les dix (10) dernières années de la
concession.

Les installstions visées au paragraphe 1 de l'Article 71 qui auront
pu être aménagées ou echetées par le Titulaire dans les dix (10) dernières années

de la Concession pour l'exploitation de cette concession seront remises à

LS

-18-

i'Autorité Concédante contre paiement de leur valeur estimée à dires d'ex-
perts, compte tenu de l'état où elles se trouveront, et dans les conditions
définies ci-après.
1- Pendant les dix (10) dernières années de la concession, le
Titulaire ouvrira pour les travaux de premier établissement exécutés par
lui un "Registre Spécial" où seront portés ceux de ces travaux dont il pourra
demander le rachat par l'Autorité Concédante en fin de concession et à
dires d'experts, en application du premier alinéa du présent Article.
2- Le Titulaire devra, avant le ler avril de chaque année, sou-
mettre à la Direction de l'Energie le projet de tous les travauxs
de premier établissement qu'il a l'intention d'effectuer au cours de l'année
suivante, et qu'il propose de porter au Registre Spécial. La Direction
de l'Energie aura toutefois la faculté de prolonger au-delà du
ler avril le délai imparti au Titulaire pour la présentation de ce projet
de travaux.
Faute par la Direction de l'Energie d'avoir fait
connaître sa décision dans un délai de quatre (l) mois, après réception par
elle âu projet présenté par le Titulaire, l'admission des travaux au Registre
Spécial sera réputée agréée. :
La Direction de l'Energie examinera dans quelle mesure
les travaux projetés constituent bien des travaux de premier établissement,
et s'ils présentent de l'intérêt pour l'exploitation présente ou future.
Elle se réserve le droit de ne pas admettre les travaux proposés
par le Titulaire, ou d'en réduire le programme, si elle estime que la propo-

sition du Titulaire dépasse les besoins de l'exploitation de la concession.

72
-19-

Elle notifiera sa décision au Titulaire. Celui-ci sera admis à
porter au régistre spécial les travaux de premier établissement tels qu'ils
auront été définis par ladite décision.

3- Si le Titulaire exécute des travaux de premier établissement
non portés à la décision de la Direction ée l'Energie mentionnée
au paregraphe 2 du présent Article, ou s'il exécute des trevaux plus importants
que ceux définis par ladite décision, il devra remettre lesdits travaux à
l'Autorité Concédante en fin de concession, meis sans pouvoir prétendre à
aucune indemnité pour la partie desdits travaux qui excèderait le programme
défini par la Direction de l'Energie dans la décision susvisée.

L- Le paiement de l'indemnité fixée à dires d'experts sera dû par
l'Autorité Concédante au Titulaire à dater du premier Jour du deuxième mois
qui suivra l'expiration de le concession, sous peine d'intérêts moratoires
calculés au taux légal, et sans qu'il soit besoin d'une mise ‘en demeure
préalable.

ARTICLE SOIXANTE TREIZE: Pénalités en cas de retard dans la remise des
installations.

Dans les cas prévus aux Articles 71 et 72 ci-dessus, tout retard
résultant du fait du Titulaire dans la remise de tout ou partie des
installations revenant à l'Autorité Concédante ouvrire à cette dernière
le droit d'exiger du Titulaire le paiement d'une astreinte égale à un
centième (1%) de la valeur des installations non remises, par mois de
retard, et après une mise en demeure non suivie d'effet dans le délai

d'un mois.
_80-

Faculté de rechst des installations non mentionnées

ARTICLE SOJXANTE QUATORZE
à l'Article 71.

1- En fin de concession, l'Autorité Coricééante aura la faculté de
racheter pour son compte (ou, le cas échéant, pour le compte d'un nouveau
Titulaire de concession ou de permis de recherches qu'elle désignera) tout
ou partie des biens énumérés ci-après, autres que ceux visés à l'Article 71
ci-dessus, et qui seraient nécessaires pour la poursuite de l'exploitation
et l'évacuation des hydrocarbures extraits:

a) les matières extraites, les approvisionnements, les objets
mobiliers et les immeubles appartenant au Titulaire;

b) les installations et l'outillage se rattachant à l'exploitation,
à lamanutention et au stockage des hydrocarbures bruts.

La décision de l'Autorité Concédante précisant les installations
visées ci-dessus et sur lesquelles elle entenä exercer la faculté de rachat
devra être notifiée par l'Autorité Concédante au Titulaire six (6) mois au moins
avant l'expiration de la concession correspondante.

2- Toutefois, ne pourront être rachetés les biens visés au
paragraphe 1 du présent Article lorsqu'ils sont, en totalité ou en partie
seulement, nécessaires au Titulaire pour lui permettre de poursuivre son
exploitation sur l'une de ces concessions qui ne serait pas arrivée à
expiration.

Dans ce ces, l'Autorité Concédante pourra requérir du Titulaire,
soit pour son propre compte, soit pour le compte du nouveau permissionnaire,
ou concessionnaire désigné par elle, que les installations en cause soient
mises à la disposition du nouveau concessionnaire ou du nouveau détenteur
de permis, suivant les dispositions prévues au paragraphe 2 de l'Article 71
ci-dessus.

3- Le prix de rachat sera fixé à dires d'experts.

fr 2 El
-B1-

Ce prix devra être payé au Titulaire dans les deux (2) mois qui
suivront l'expiration de le concession, sous peine d'intérêts moratoires calculés
au taux légal, et sans qu'il soit besoin d'une mise en demeure préalable.

ARTICLE SOIXANTE-QUINZE: Exécution des travaux d'entretien des installations
faisant retour à l'Autorité Concédante.

Jusqu'à l'expiration de la concession, le Titulaire sere tenu d'exé-
cuter "en bon père de famille" les travaux d'entretien de ses installations
pétrolières et des dépendances légales, et, en particulier, les travaux d'entre-
tien des puits existants et de leurs see de pompage ou de contrôle.

A dater de la dixième (10e) année qui précédera le terme de la con-
cession, le Ministère de l'Industrie, des Mines et de l'Energie pourra, le
Titulaire entendu, prescrire à celui-ci tous travaux d'entretien qui seraient
nécessaires pour assurer la marche courante de l'entreprise, et la conservation
des installations faisant retour gratuit à l'Autorité Concédante en fin de
concession.

Le Ministre de l'Industrie, des Mines ct de l'Energie après mise en

demeure non suivie d'effet, pourra ordonner l'exécution d'office aux frais du

Titulaire des travaux d'entretien prescrits par lui.

ARTICLE SOIXANTE-SEIZE: Travaux de préparation de l'exploitation future.

1 - À dater de la cinquième (5e) année précédent le terme de la con-
cession le Titulaire sera tenu d'exécuter aux frais, risques et périls de
l'Autorité Concééante, les travaux que celle-ci jugerait nécessaires à la pré-
paration et à l'aménagement de l'exploitetion future.

2 - À cet effet, le Ministre de l'Industrie, des Mines et de l'Energie
remettra au Titulaire, avant le ler mai de cheque année, le programme des travaux
qu'il sera tenu d'exécuter pour le compte de l'Autorité Concédante dans le cours

de l'année suivante.
-8e-

Les progrumnes seront conçus de manière à ne pas mettre le Titu-
laire dans l'impossibilité de réaliser, pour chacune des cinq (5) années de
la dernière période, une extraction au moins égale à la moyenne des cinq (5)
années de la période quinquennale précédente, diminuée de dix pour cent (10%).

3- Les travaux seront exécutés suivant les devis et dispositions
approuvés par le Ministre de l'Industrie, des Mines et de l'Energie, le Titu-
aire entendu, conformément aux règles de l'Art et aux clauses et conditions
générales en vigueur, applicables aux travaux de l'espèce.

L- La procédure appliquée en ce qui concerne le règlement des sommes
dues au Titulaire pour les travaux visés au paragraphe 1 du présent Article,
sera celle fixée par l'Article 18 ci-dessus. Les paiements auront lieu sur
présentation de décomptes mensuels. Ils seront effectués dans les deux (2)
mois qui suivront l'acceptation du décompte, sous peine d'intérêts moratoires
calculés au taux légal.

5- Si les ouvrages exécutés par le Titulaire en application du
présent Article sont productifs, l'Autorité Concédante pourra prescrire, le
Titulaire entendu:

- soit, si la chose est possible, leur fermeture momentanée, par-
tielle ou totale; toutes mesures conservatoires d'entretien en bon état étant
dues et faites par le Titulaire aux frais de l'Autorité Concédante;

- soit, leur mise en exploitation, à rendément réduit ou normal À

Dans ce dernier cas, les hydrocarbures provenant de l'exploitation
desdits ouvrages appartiendront à l'Autorité Concédante, sous réserve que

celle-ci rembourse au Titulaire en ce qui les concerne, les frais d'exploita-

tion calculés comme il est dit à l'Article 18 ci-dessus.

_ | ADI

-83-

ARTICLE SOIXANTE-DIX-SEPT: Renonciation à la concession.

Si le Titulaire veut exercer son droit de renoncer à la totalité
ou à une partie seulement de l'une de ses concessions, les droits respectifs
de l'Autorité Concédante et du Titulaire seront réglés suivant la procédure
prévue par le décret du ler janvier 1953, et notamment par ses Articles 65
et 66 suivant les dispositions spéciales prévues au présent Article.

Contrairement aux dispositions de l'avant-dernier alinéa de
l'Article 66 sus-visé du décret du ler janvier 1953, une demande de renoncia-
tion partielle ne pourra pas être refusée. Il est entendu toutefois que les
obligations résultant du présent Cahier des Charges, et notamment de son
Article 15, seront reportées intégralement sur le reste de la concession.

1 - Renonciation avant la vingtième (20e) année de la concession:

Si le Titulaire veut renoncer à la totalité ou à une partie de l'une de ser
concessions dans les vingt (20) premières années à partir de l'institution
de celle-ci, l'Autorité Concédante aura la faculté d'acheter, sous les réserves
prévues au paragraphe 2 de l'Article 71, à diresd'experts, tout ou la partie
de la concession objet de la renonciation, et qui sera à cette époque indis-
pensable à la marche courante de l'exploitation de cette concession ou partie
de concession.

Cette faculté s'étendra au matériel et aux installations qui, bien
que situés à l'extérieur de cette concession ou partie de concession, sont
indispensables à son exploitation, et à cette exploitation seulement.

Le Titulaire devra joindre à sa demande de renonciation la liste
du matériel et des installations sus-visés.

L'Autorité Concédante fera connaître dans les six (6) mois au

Titulaire ce qu'elle entend acheter.

: : | 41 Vi. nl
ire

A défaut, elle sera censée renoncer à la faculté d'achat qui lui
est donnée ci-dessus.

Le Titulaire pourra, à l'expiration de _ délai, disposer librement
du matériel et des installations que l'Autorité Concédante ne voudrait pas

acquérir.

2 - Renonciation eprès les vingt (20) premières années de 1a concession:

Lorsque la renonciation est demandée après les vingt (20) premières années
de la concession, les droits respectifs de l'Autorité Concédante et du Titulaire
seront réglés conformément aux dispositions des Articles 70, 71 et 73 du
présent Cahier des Charges, visant le cas d'expiration normale de la conces-
sion.

Toutefois, par dérogation aux dispositions prévues à l'Article 72
ci-dessus, aucune indemnité ne sera due dans ce cas au Titulaire pour la reprise
des ouvrages exécutés par lui dans les dix (10) années qui ont précédé la

renonciation.

ARTICLE SOIXANTE-DIX-HUIT: Cas de déchéance.

1 - Outre les cas de déchéance prévue dans les Articles 68 et 69
(2 premiers alinéas) et 86 (premier alinéa) du décret du ler janvier 1953,

‘la déchéänce de la concession ne pourra être prononcée à l'encontre d'un
Cotitulaire que si celui-ci:

- refuse d'effectuer, ou, par suite de Siesnese graves et répétées,
n'effectue pas les travaux visés aux Articles 18, 75 et T6 äu présent Cahier
des Charges, si leurs dispositions devaient être appliquées;

- contrevient aux dispositions des Articlès 15, 17 et 92 dudit
Cahier des Charges;

- ne paie pas à l'Autorité Concédante les redevances stipulées

aûü Titre II du présent Cahier des Charges, dans les conditions qui y sont

prévues ; : À, l /y P

5 —

- effectue des manquements graves et systématiques aux obligations
qui lui seront imposées par le Titre V du présent Cahier des Charges.

La déchéance prononcée pourra porter sur la totalité ou sur une
partie seulement de la concession en cause, au choix de l'Autorité Concédante.

2 - Si l'un des cas de déchéance survient, le Ministre de l'Industrie,
des Mines et de l'Energie notifiera au Cotitulaire une mise en demeure de régu-
lariser sa situation dans un délai qui ne pourra être inférieur à sis (6) mois.
Si le Cotitulaire en cause n'a pas régularisé. sa situation dans un délai imparti,
ou s'il n'a pas fourni une justification satisfaisante de sa situation, la dé-
chéance pourra être prononcée, par arrêté du Ministre de l'Industrie, des Mines
et de l'Energie, sur avis conforme du Conseil des Ministres. Cet arrêté sera pu-
blié au Journal Officiel de la République Tunisienne.

3 - La publication de l'arrêté de déchéance aura pour effet de transfé-
rer à l'Autorité Concédante la part du Cotitulaire en cause dans la propriété
de la concession. Il sera alors fait application à son égard des dispositions
prévues au présent Cahier des Charges, notamment celles des Articles 71 et 72,

pour le cas de l'expiration normale de la concession.

ARTICLE SOIXANTE-DIX-NEUF : Défaut de demande de concession dans le délai

prescrit aprés une découverte

Si dans les douze (12)-mois qui suivront la preuve d'une découverte au
sens de l'Article 11, le Titulaire n'a pas déposé la demande de concession vi-
sée à l'Article 12, paragraphe |, ci-dessus, l'Autorité Concédante se réserve
le droit de frapper de déchéance, et sans mise en demeure préalable, le permis
de recherche détenu par le Titulaire, couvrant une surface choisie par l'Autorité

Concédante, et dont le périmètre répondra aux conditions fixées aux paragraphes 2

et 3 du même Article 12.
6

Dans ce cas, l'Autorité Concédente pourra exiger du Titulaire et

sans indemnité la remise gratuite des installations faites par lui dans le

périmètre du permis frappé de déchéance, rt rentrant dans les catégories

énumérées à l'Article 71.

7

TITRE VII

Clauses économiques

ARTICLE QUATRE-VINGT: Réserves des Hydrocarbures pour les besoins de

l'Economie Tunisienne

1- a) L'Autorité Concédante aura le droit d'acheter par priorité
une part de la production de pétrole brut extrait par le Cotitulaire de ses
concessions en Tunisie, jusqu'à concurrence de vingt pour cent (207) de
cette production, pour couvrir les besoins de la consommation intérieure
tunisienne, quel que soit le développement ultérieur de l'économie du pays.
Le prix pratiqué pour de telles ventessera le prix FOB réel obtenu par le
Cotitulaire à l'occasion de ses autres ventes à l'exportation ramené à_la tète

— de puits et diminué de dix pour cent (10%).

Si le Cotitulaire produit plusieurs qualités de pétrole brut, le
“droit d'achat portera sur chacune de ces qualités, sans pouvoir excéder au
maximum vingt pour cent (20%) de l'une d'entre elles, sauf accord formel du
Cotitulaire.

b) Pour l'exécution des obligations stipulées par le présent Arti-
cle le Cotitulaire sera placé sur un pied d'égalité vis-à-vis des autres pro-
ducteurs de substances minérales du second groupe en Tunisie, de manière à n'in-
tervenir que proportionnellement à sa quote-part de la production globale de la
Tunisie.

c) Cette obligation de la part du Cotitulaire de fournir une part de
sa production jusqu'à concurrence de vingt pour cent (207) sera indépendante de
la redevance proportionnelle visée aux Articles 23 à 29 du présent Cahier des

Charges.

d) Les dispositions du paragraph 4 de l'Article 27 ci-dessus sont
applicables en ce qui concerne le stockage du pétrole brut.

11 est entendu, toutefois, que la capacité de stockage à fournir
par le Titualire tant pour le brut correspondant à la redevance proportion-
nelle que pour celui vendu à l'Autorité Concédante en application du présent
Article ne devra pas excéder trente mille mètres cubes (30.000 m3).

2- La livraison pourra être effectuée sous forme de produits finis
au choix du Cotitulaire. Dans le cas de produits finis obtenus par raffinage
effectué en Tunisie, la livraison sera faîte à l'Autorité Concédante à la sor-
tie de la raffinerie.

La qualité et les proportions relatives des produits raffinés à li-
yrer seront déterminées en fonction des résultats que donneraient les hydro-
carbures bruts du Cotitulaire s'ils étaient traités dans une raffinerie tuni-
sienne ou, à défaut, dans une raffinerie du littoral de l'Europe.

Les prix seront déterminés par référence à ceux de produits de même
nature qui seraient importés en Tunisie dans des conditions normales, réduits
d'un montant calculé de maniére à correspondre à ure réduction de dix pour cent
(107) de la valeur du pétrole brut à partir duquel, ils auront été raffinés, va-
leur calculée elle-même, comme il est dit au paragraphe a) de la section I ci-dessus.

Toutefois cette réduction ne s'appliquera pas pour ceux de ces produits
destinés à l'exportation.

L'Autorité Concédante s'engage à donner toutes facilités afin de permet-
tre au Cotitulaire de créer une raffinerie dont les produits seront destinés à l'ex-
portation et/ou une usine de liquéfaction de gaz naturel et/ou des usines de pétro-
chimie traitant des hydrocarbures ou leurs dérivés.

3 - Le Cotitulaire s'engage à commercialiser les hydrocarbures extraits
dans les meilleuresconditions économiques possibles.

Si l'Autorité Concédante fait jouer son droit prioritaire d'achat le

Cotitulaire sera tenu de lui assurer les livraisons, correspondant aux

-89-

conditions contenues dans la notification. Les livraisons ainsi réalisées
seront considérées, notamment en ce qui concerne la procédure de change, comme

étant des ventes à l'exportation.

ARTICLE QUATRE-VINGT UN: Utilisation des gaz.

1 - Si les travaux du Titulaire mettent en évidence la possibilité
d'obtenir à un prix de revient acceptable, une production appréciable d'hydro-
carbures gazeux marchands, l'Autorité Concédante et le Titulaire conviennent
dès maintenant, de se concerter en vue de rechercher tous les débouchés com-
merciaux susceptibles d'absorber cette production.

a) En premier lieu, dans la limite des droits qu'auraient pu
acquérir auparavant d'autres exploitants miniers de substances minérales du
second groupe, et déduction faite de la fraction des gaz utilisés par le Titu-
laïire pour couvrir les besoins de ses propres chantiers, la production de
gaz du Titulaire sera d'abord réservée à l'alimentation des services publics
existants de production et de distribution de gaz ou d'électricité. Parallèle-
ment, le Titulaire, avec l'appui de l'Autorité Concédante, cherchera à amener
les industries existant en Tunis’e à substituer le gaz aux autres sources
d'énergie qu'elles utilisaient auparavant.

Dans cette première phase, le prix de cession du gaz, soit aux
services publics existants, soit aux industries existantes, sera établi de
telle sorte qu'il laisse au Titulaire une marge bénéficiaire raisonnable.

b) Les possibilités d'absorption des industries et services publics
existants ayant été satisfaites, l'Autorité Concédante et le Titulaire s'effor-
ceront conjointement d'ouvrir de nouveaux débouchés commc:ciaux pour une
production éventuelle de gaz. En particulier, ils chercheront à favoriser
l'extension des services publics de gaz et d'électricité, le développement

de nouvelles centrales thermiques, ou la création d'industries nouvelles

Le
-90-

utilisant le gaz comme matière première, ou comme source d'énergie ou de
chauffage.

Dans cette seconde phase, les prix de vente du gaz produit par
le Titulaire seront concertés entre le Titulaire et l'Autorité Concédante,
de telle manière qu'ils puissent être acceptés par les nouveaux consommateurs
éventuels et sous La seule réserve qu'il laissent encore au Titulaire une
marge bénéficiaire raisonnable.

c) L'Autorité Concédante considérera sur un pied de stricte égalité
les différents bénéficiaires de concessions minières du second groupe qui,
à un même instant, seraient en compétition pour le placement de leur produc-
tion de gaz sur le marché tunisien.

2 - Le Titulaire pourra à tout moment se libérer des obligations

du présent Article comme il est dit au paragraphe 5 de l'Article 19 ci-dessus.

ARTICLE QUATRE-VINGT-DEUX: Prix de vente des hydrocarbures bruts liquides.

En tout état de cause, le Cotitulaire sera tenu à un prix de vente
pour les hydrocarbures liquides bruts extraits par lui, qui ne sera pas sen-
siblement éifférent "du prix de vente normal" défini ci-aprés, tout en lui
permettant de trouver un débouché pour la totalité de sa production.

Le “prix de vente normal" d'un hydrocarbure liquide brut au
sens du présent Cahier des Charges sera celui qui, combiné aux autres facteurs
entrant en ligne de compte tels les assurances et le fret, donnera, sur les
res qui constituent un débouché normal pour la production tunisienne,
un prix comparable à celui obtenu à partir des bruts d'autres provenances et
de qualités comparables concourant également au ravitaillement normal des

7 { Ve Fe

mêmes marchés.
Les cours pris pour ce dernier mode de calcul seront les cours
mondiaux normalement pratiqués dans les transactions commerciales régulières,
en éliminant celles de ces transactions qui auraient le caractère de ventes

accidentelles.
t
È
È

TITRE VIII

Dispositions Diverses

ARTICLE QUATRE-VINGT-TROIS: Election de domicile.

Le Cotitulaire est tenu de faire élection de domicile-en TUNISIE.

Faute par lui d'avoir un domicile connu en Tunisie, les notifications seront

valablement faites au siège du Gouvernorat de Tunis.

ARTICLE QUATRE-VINGT-QUATRE: Hygiène publique.

Le Titulaire est tenu à se soumettre à toutes les mesures d'hygiène
édictées par la législation et la règlémentation en vigueur en Tunisie.
Notamment, il devra assujettir ses chantiers à la surveillance
permanente des agents et des médecins des Services de la Santé Publique, et
y appliquer toutes les mesures de protection qui lui seraient prescrites

contre les épidémies.

ARTICLE QUATRE-VINGT-CINQ: Législation du travail.

Le Titulaire est tenu de se soumettre à toutes les prescriptions
de la législation et de la règlementation en vigueur en Tunisie en ce qui

concerne le travail et la prévoyance sociale.

ARTICLE QUATRE-VINGT-SIX: Nationalité du personnel.

Le personnel sera dans la mesure du possible recruté parmi les
ressortissants de la République Tunisienne; toutefois, le Titulaire pourra
employer des ressortissants de tous autres pays dans la mesure où il ne
trouverait as parmi les ressortissants de la République Tunisienne du per-

sonnel ayant l'expérience et les qualifications nécessaires.

—93-

ARTICLE :!ATRE-VINGT-SEPT: Formation de techniciens en matière de recherche
d'hydrocarbures.

Le Titulaire s'engage à faciliter, de plus large mesure com-
patible :7ec la bonne marche de ses travaux, la formation en Tunisie de per-
Sonnel ::-hnique et de main-d'oeuvre spécialisée en matière d'activités pétro-
lières.

A cette fin, et dans des conditions qui seront fixées d'un commun
accord £#2tre le Titulaire et l'Autorité Concédante, le Titulaire organisera,
chaque fois que ses travaux d'exploitation le rendront possible, des cours

et stages dans des centres de formation professionnelles correspondant aux

diverses techniques qu'il mettra sur ses chantiers.

ARTICLE QUATRE-VINGT-HU

: Admission et circulation du personnel étranger.

Sauf restrictions qui seraient nécessaires du point de vue de la
Sécurité du Territoire ou de la Défense Nationale, compte tenu de l'engagement
Qui fait l'objet de l'Article 87 ci-dessus, et dans le cadre de la règlementa-
tion applicable aux travailleurs étrangers, l'Autorité Concédante facilitera
l'admission en Tunisie, et la libre circulation sur le territoire tunisien
‘éu personnel et de la main-d'oeuvre qualifiée de AS oe ME étrangère dont
41 pourrait avoir besoin pour la bonne marche de ses travaux, et qu'il aurait

recruté en toute considération des dispositions de l'Article 86.

ARTICLE QUATRE-VINGT-NEUF: Recours aux offices publics de placement.
Le Titulaire sera tenu de s'adresser aux bureaux de placement et
&ux autorités locales pour l'embauche de la main-d'ocuvre non spécialisée

Cu de la main-d'oeuvre qualifiée susceptible d'être recrutée en Tunisie.

A /, »
-94-

5 11 sera tenu d'admettre des candidatures qualifiées présentées

par lesdits bureaux, ou lesdites autorités locales dans la limite ci-après

de l'effectif total embauché par lui:
| — ouvriers spécialisés: quarante pour cent (40%);

- manoeuvres: soixante pour cent (60%).

ARTICLE QUATRE-VINGT-DIX: Matériel et entreprises.

i Le Titulaire devra utiliser, dans la plus large mesure compatible
avec la bonne marche de ses travaux, et pour autant que le prix, qualités
Î et délais de livraison demeureront comparables:
- du matériel, ou des matériaux produits en Tunisie;

- les services d'entreprises ou sous-traitants de nationalité

tunisienne.

ARTICLE QUATRE-VINGT-ONZE: Représentant agréé du Titulaire.

Dans chaque centre d'opérations important, et au moins dans chaque
Gouvernorat intéressé, le Titulaire devra désiguer un représentant de nationalité

tunisienne agréé par l'Autorité Concédante.

RE ee

2 Ce représentant sera habilité à recevoir toute notification qui
serait faite au nom de l'Autorité Concédante, par les agents du Ministre
de l'Industrie, des Mines et de l'Energie, ou par les autorités locales, et
concernant le centre d'opérations dont il est chargé.
Il sera habilité à prendre les mesures d'exécution qui seraient

de sa compétence, suivant une consigne préalablement concertée entre l'Autorité

Concédante et le Titulaire.

1 4! A

1

-95-

ARTICLE QUATRE-VINGT-DOUZE: Défense Nationale et Sécurité du Territoire.

Le Titulaire sera tenu de se soumettre. aux mesures générales prises
par les autorités civiles ou militaires et pour des raisons concernant la
Défense Nationale ou la Sécurité du Territoire de la République Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre
l'application de certaines clauses du présent Cahier des Charges, et de la
Convention à laquelle celui-ci est annexé.

Néanmoins, les avantages permanents que confèrent au Titulaire le
présent Cahier des Charges et la Convention à laquelle celui-ci est annexé,

subsisteront et ne seront pas modifiés quant au fond.

Le Titulaire ne pourra soulever d'autres recours en indemnité à
n os dos his re us .
l'occasion des décisions visées ci-dessus, que ceux qui seront ouverts par

la législation en vigueur à toute entreprise tunisienne susceptible d'être

frappée par une mesure analogue.

ARTICLE QUATRE-VINGT-TREIZE: Cas de force majeure.

Le Titulaire n'aura pas contrevenu aux obligations résultant du
présent Cahier des Charges, s'il justifie que le manquement auxdites obliga-
tions est motivé par un cas de force majeure.

Sont en particulier réputés cas de force majeure, les retards qui
résulteraient de l'application de la législation tunisienne sur les eaux du :
domaine public. De tels retards n'ouvriront au Titulaire aucun droit à l'in-
demnité. Toutefois, ils pourront lui ouvrir droit à prolongation de la
validité du permis ou des concessions sur lesquels ils se seraient manifestés,

égale à la durée des retards. Les obligations du Titulaire, autres que celles

d'effectuer des paiements prévus par les dispositions de la présente Convention

11.4:
-96- «

et Cahier des Charges y annexé seront suspendues pendant le temps durant
lequel le Titulaire sera partiellement ou totalement empêché de les exécuter
ou entravé dans son action par un cas de force majeure.

ARTICLE QUATRE-VINGT-QUATORZE: Disposition particulières.

%
1 - Délimitation des périmètres élémentaires:

11 est convenu expressément que les périmètres élémentaires, tels
qu'ils résultent de la définition du tableau annexé au Decret du ler janvier
1953 et visé par l'Article 37 de ce dernier, seront considérés comme corres-
pondant à une superficie de quatre cents hectares (400), notamment pour
l'application des Articles.5, 6, 7 et 21 du présent Cahier des Charges,
relatifs aux réductions de surface automatique, pénales ou volontaires.

2 - Déiai de mise en demeure en cas de déchéance:

Le délai de la mise er demeure du Titulaire en application de
l'Article 78, paragraphe 2 ci-dessus, pour régulariser sa situation, et
qui ne pourra être inférieur à six (6) mois, devra tenir compte du temps
raisonnablement nécessaire, eu égard aux ciconstances, pour accomplir les
actes prévus.

3 - Transport à l'exportation

Pour le transport à l'exportation des minéraux du second groupe
et Eoautes dérivés, le Titulaire pourra utiliser à sa discrétion tous navires
pétroliers, péniches, pontons de chargement et de déchargement et autres sys-
tèmes de chargement et de déchargement de son choix, qu'il lui appartiennent
ou qu'ils appartiennent à des tiers, étant entendu cependant que si la
République Tunisienne met à la disposition du Titulaire des navires pétro-
liers ou des péniches qui lui appartiennent ov qui appartiennent à une
société à participation majoritaire de l'ETAT, qui fonctionnent sous son

4 A, }
207

contrôle direct et qui soient en état convenable, le Titulaire pourra être
requis de les utiliser, à condition qu'une telle utilisationn'en soit pas plus
onéreuse pour le Titulaire que l'utilisation de ses propres navires ou péniches
ou de ceux de tiers transporteurs maritimes qualifiés, et étant entendu égale-
ment que si le Titulaire a recours à des tiers transporteurs maritimes il
devra, à conditions, et à prix comparables, donner la préférence à des navires
battant pavillon tunisien.

4 - Communication de documents en vue de contrôle:

Le Titulaire aura l'obligation de mettre à la disposition de l'Auto-
rité Concédante tous documents utiles pour la mise en oeuvre du contrôle par
1'ETAT, et notamment par les contrôleurs techniques et financiers, des obliga-
tions souscrites par le Titulaire dans le présent Cahier des Charges et dans
la Convention à laquelle il est annexé.

5 - Les dispositions des Décrets du 13 décembre 1948 et ler janvier
1953, qu'il y soit fait spécifiquement ou non référence dans la Convention
ou le Cahier des Charges, ne s'appliqueront pas au Titulaire ou à ses opéra-
tions en vertu des présentes, dans la mesure où lesdites dispositions seraient
cortradictoires ou incompatibles avec les dispositions de cette Convention ou

de ce Cahier des Charges.

ARTICLE QUATRE-VINGT-QUINZE: Droit de timbre et d'enregistrement.

Le présent Cahier des Charges est exonéré des droits de timbre.

11 sera enregistré au droit fixe aux frais du Titulaire.

ARTICLE QUATRE-VINGT-SEIZE: Impression des textes.

Le Titulaire devra remettre à l'Autorite Concédante, et quatre (4)
mois au plus tard après la publication du texte approuvant la Convention,

cinquante (50) exemplaires imprimés de ladite Convention, du Cahier des Charges

et des pièces y annexées. { sl
dd
| = 98 -

L'Autorité Concédante se réserve le droit de demander au Titulaire
de lui fournir d'autres exemplaires en supplément

Il en sera de même pour tous les avenants et actes additionnels qui
interviendraient ultérieurement, et se référant à la présente Convention et

au présent Cahier des Charges.

‘Fait à Tuñis, le

en autant d'exemplaires que de droit.

oi
le

T)xNExEe *

FLANT LA PROCEDURE pe cuavY LE

A_BUTTES RESSOURCES-TUN I: *, :

vention (et notamment de son
TUNISIEN d'une part,
#+ la Société BUTTES RESSOURCES

les opérations de rhange rela-

En application des disponi tits

-# 7, paragraphe 9) conclue ce jour er

PISE TUNISIENNE DES ACTIVITES PANIERS

LTD d'autre part, et des texte: \ a77°1*3

3x activités de recherche et d'explo hydrocarbures de la Société

LE p

PESSOURCES TUNISIE LTD seront régies 237 &ispositions suivantes :

La Société BUTTES RESSOURCES TUXI ci-après dénommée "le

") s'engage à respecter la reglementat
ie ce qui suit :

à |

$es changes Tunisienne à l'ex-

A/ Phase d'exploration et de mise = =

Durant cette Phase, le titulaire est s:torisé à payer en devises |

*5, directement sur ses propres disponitiités se trouvant à l'extérieur

#, toutes les dépenses d'exploration et ie mise en production sous ré-

ispositions suivantes :

sralement en Dinars en Tunisie |
permanent en Tunisie

- Le titulaire s'engage à payer
les entreprises résidentes à tit

- 11 pourra payer en devises étrar les entreprises étrangères
non-résidentes en Tunisie, spéci es dans la recherche même
dans le cas où elles entretiennert des bases d'opération en Tunisie
pour les besoins des contrats conclus dans le cadre de la Conven-
tion à laquelle la présente lettre est annexée.

le cas où ces entreprises seraient intégralement payées à l'étran-

2: ivivent s'engager à rapatrier en Tunisie les sommes nécessaires à leurs

cales.

- Le titulaire tranférera en Tunisie, des devises convertibles
pour leur conversion en Dinars afin de faire face à ses dépenses
en Dinarse

e./o.e

B/ Phase d'exploitation avec ou sans poursuite de l'exploration

Pour chacune de ses exportations d'hydrocarbures, le titulaire est
autorisé à ne rapatrier en Tunisie que 50 # es produits de vente et cela tant
que le montant cimulé des profits nets retirés par lui n'aura pas atteint 5 fois
le montant cumulé de toutes les dépenses relatives à la seule exploration à l'ex-
clusion des dépenses de développement, de production et d'exploitation, 50 %
seront conservés à l'étranger. Dès que cette condition est remplie, le pourcentage
de 50 & qui sera conservé à l'étranger sera ramené à 40 % et les 60 % seront rapa-
triés et il en sera de même après la fin de la deuxième période de renouvellement

du permis ou après quatre ans de productions

Le titulaire sera tenu de rapatrier un pourcentage plus élevé dans le
cas où les sommes rapatriées n'auront pas suffi à couvrir la totalité de ses

paiements en Dinars.

En contrepartie de la présente dérogation, le titulaire est exclu à
l'exception des transferts prévus à l'occasion des réajustements envisagés ci-
dessous, du bénéfice de tous autres modes d'attribution de devises pour lui-même,
son personnel, ses contracteurs et ses sois-contracteurs lesuels restent assu-

jettis aux conditions du paragraphe À ci-dessus.

11 est entendu que le titulaire reste autorisé à payer directement
sur ses propres disponibilités se trouvant à l'extérieur de la Tunisie sous réser-
ve des dispositions suivantes les dépenses de développement et production d'exploi-

tation et de continuation de l'exploration :

- Le Titulaire s'enzage à payer intégralement en Dinars en Tunisie
les entreprises résidentes à titre permanent en Tunisie ;

- 11 pourra payer en devises étra: res les entreprises étrangères
non-résidentes en Tunisie, spécialisées dans la recherche, le âé-
veloppement, l'exploitation et la production des hydrocarbures, m
dans le cas où elles entretiennent des bases d'opération en Tunisie
pour les besoins des contrats conclus dans le cadre de la convention
mentionnée ci-dessus.

En ce qui concerne le salaire payé a:x personnes de nationalité étrangère
qui sont employées par le titulaire en Tunisie, une partie raisonnable de ce
£calaire sera payée en Dinars en Tunisie et le solde, aucuel, s'ajouteront les char-
ges pour avantages sociaux cui sont payables par ces personnes dans le pays où

elles ont de leur domicile, pourra :

1°) - Pendant la phase de recherche être payé hors de Tunisie en
devises étrangères ;

2°) - Pendant la phase d'exploitation, être payé en devises étrangères
provenant de la conversion de Dinarse.

Les personnes de nationalité étrangère employées par des sous-entre-
preneurs du Titulaire pour une période n'excédant pas six (6) mois pourront être
payées hors de Tunisie en devises étrangères dans le cas où leurs frais de séjour
en Tunisie sont pris en charge par leur employeur. Après cette période de six (6)
mois, elles béneficieront du même traitement que celui oui est accordé aux employés
du Titulaire en vertu du paragraphe précédente

Tous les employés étrangers du Titulaire et de ses sous-entrepreneur-

qui sont employés en Tunisie seront soumis à l'imposition sur le revenu en Tunisies

Le titulaire ne pourra recourir à aucune forme de financement provenant
des banques résidentes en Tunisie sauf pour les cas de découverts de courte durée
dûs à des retards dans les opérations de conversion en Dinars de devises disponibles

en Tunisiee

Tous les six mois des réajustements seront effectués en fonction de
situation ou balances faisant ressortir les disponibilités en Dinars en Tunisie

du titulaire.

Le titulaire demandera en premier lieu le transfert des soldes cré-
diteurs en Dinars. Si le transfert n'est pas effectué dans le mois qui suit la
demande et si la Banque Centrale n'a pas formulé un avis motivé contraire au trans-
fert demandé le titulaire est autorisé à diminuer les sommes qu'il est tenu de
rapatrier sur les premières exportations qui suivent et ce jusqu'à concurrence du

du solde créditeur en Dinars résultant des balances semestriellese

Si la Banque Centrale formule dans le mois ci-dessus considéré un avis
motivé contraire concernant telle ou telle partie du solde semestriel créditeur en
Dinars du titulaire, seul le montant contesté ne pourra faire l'objet de transfert
ou de retenus sur les rapatriements subséquents. Le montant contesté sera alors
soumis dans le mois qui suit l'avis motivé de la Banque Centrale de Tunisie à une
commission de conciliation composée de trois membres, le premier représentant la
Banque Centrale, le second représentant le titulaire et le troisième nommé par les
représentants des deux parties et qui devra être d'une nationalité différente de
celle des deux parties. L'avis de la commission liera les parties et devra être

formulé éans les 4 mois qui suivent l'avis motivé de la Banque Centrale.

S CE

D)xNexe *

ELXANT LA PROCEDURE DE cave * 1

A_EUTTES_ RESSOURCES -TUNI A *,

En application des disponitivns is 22 srvention (et notamment de son
T7, paragraphe 9) conclue ce jour er ZTAT TUNISIEN d'une part,
F1SE TUNISIENNE DES ACTIVITES PARIS et la Société BUTTES RESSOURCES

LTD d'autre part, et des texto: \ 477715.

opérations de rhange rela-

5 2=x activités de recherche et d'expl®

ZTTE RESSOURCES TUNISIE LTD seront régies 37

rydrocarbures de la Société

dispositions suivantes :

La Société BUTTES RESSOURCES TUNI {ci-après dénommée "le

") s'engage à respecter la reglementat::7 äes changes Tunisienne à l'ex-

de ce qui suit :

A/ Phase d'exploration et de mise e=

Durant cette phase, le titulaire est s:torisé à payer en devises

5, directement sur ses propres disponi tés se trouvant à l'extérieur

; toutes les dépenses d'exploration et ie nise en production sous ré-

lispositions suivantes :

gralement en Dinars en Tunisie
permanent en Tunisie

- Le titulaire s'engage à payer i
les entreprises résidentes à titr

- 11 pourra payer en devises étrarsères, les entreprises étrangères
non-résidentes en Tunisie, spécialisées dans la recherche même
dans le cas où elles entretiennert des bases d'opération en Tunisie
pour les besoins des contrats conclus dans le cadre de la Conven-
tion à laquelle la présente lettre est annexée.

Dars le cas où ces entreprises seraient intégralement payées à l'étran-

= doivent s'engager à rapatrier en Tunisie les sommes nécessaires à leurs

2scales.

- Le titulaire tranférera en Tunisie, des devises convertibles
pour leur conversion en Dinars afin de faire face à ses dépenses
en Dinarse

fo.

B/ Phase d'exploitation avec ou sans poursuite de l'exploration

Pour chacune de ses exportations d'hydrocarbures, le titulaire est
autorisé à ne rapatrier en Tunisie que 50 % des produits de vente et cela tant
que le montant c:mulé des profits nets retirés par lui n'aura pas atteint 5 fois
le montant cumulé de toutes les dépenses relatives à la seule exploration à l'ex-
clusion des dépenses de développement, de production et d'exploitation, 50 #
seront conservés à l'étranger. Dès que cette condition est remplie, le pourcentage
de 50 # qui sera conservé à l'étranger sera ramené à 40 % et les 60 % seront rapa-
triés et il en sera de même après la fin de la deuxième période de renouvellement

du permis ou après quatre ans de productions

Le titulaire sera tenu de rapatrier un pourcentage plus élevé dans le
cas où les sommes rapatriées n'auront pas suffi à couvrir la totalité de ses

paiements en Dinarse

En contrepartie de la présente dérogation, le titulaire est excl: à
l'exception des transferts prévus à l'occasion des réajustements envisagés ci-
dessous, du bénéfice de tous autres modes d'attribution de devises pour lui-même,
son personnel, ses contracteurs et ses sous-contracteurs lestuels restent assu-

jettis aux conditions du paragraphe A ci-dessus.

Il est entendu que le titulaire reste autorisé à payer directement
sur ses propres disponibilités se trouvant à l'extérieur de la Tunisie sous réser-

ve des dispositions suivantes les dépenses de développement et production d'exploi-

tation et de continuation de l'exploration :

- Le Titulaire s'engage à payer intégralement en Dinars en Tunisie
les entreprises résidentes à titre permanent en Tunisie ;

- 11 pourra payer en devises étran, es les entreprises ftrangères
non-résidentes en Tunisie, spécialisées dans la recherche, le dé-
veloppement, l'exploitation et la production des hydrocarbures, même
dans le cas où elles entretiennent des bases d'opération en Tunisie
pour les besoins des contrats conclus dans le cadre de la convention
mentionnée ci-dessuse

En ce qui concerne le salaire payé a:x personnes de nationalité étrangère
qui sont employées par le titulaire en Tunisie, une partie raisonnable de ce
salaire sera payée en Dinars en Tunisie et le solde, auquel, s'ajouteront les char-

ges pour avantages sociaux qui sont payables par ces personnes dans le pays où

elles ont de leur domicile, pourra :

1°) - Pendant la phase de recherche être payé hors de Tunisie en
devises étrangères ;

2°) - Pendant la phase d'exploitation, être payé en devises étrangères
provenant de la conversion de Dinars.

Les personnes de nationalité étrangère employées par des sous-entre-
preneurs du Titulaire pour une période n'excédant pas six (6) mois pourront être
payées hors de Tunisie en devises étrangères dans le cas où leurs frais de séjour
en Tunisie sont pris en charge par leur employeur. Après cette période de six (6)
mois, elles béneficieront du même traitement que celui qui est accordé aux employés

du Titulaire en vertu du paragraphe précédente

Tous les employés étrangers du Titulaire et de ses sous-entrepreneur:

qui sont employés en Tunisie seront soumis à l'imposition sur le revenu en Tunisies

Le titulaire ne pourra recourir à aucune forme de financement provenant
des banques résidentes en Tunisie sauf pour les cas de découverts de courte durée
dûs à des retards dans les opérations de conversion en Dinars de devises disponibles

en Tunisiee

Tous les six mois des réajustements seront effectués en fonction de
situation ou balances faisant ressortir les disponibilités en Dinars en Tunisie

du titulaire.

Le titulaire demandera en premier lieu le transfert des soldes cré-
diteurs en Dinars.e Si le transfert n'est pas effectué dans le mois qui suit la
demande et si la Banque Centrale n'a pas formulé un avis motivé contraire au trans-
fert demandé le titulaire est autorisé à diminuer les sommes qu'il est tenu de
rapatrier sur les premières exportations qui suivent et ce jusqu'à concurrence du

du solde créditeur en Dinars résultant des balances semestriellese

Si la Banque Centrale formule dens le mois ci-dessus considéré un avis
motivé contraire concernant telle ou telle partie du solde semestriel créditeur en
Dinars du titulaire, seul le montant contesté ne pourra faire l'objet de transfert
ou de retenus sur les rapatriements subséquents. Le montant contesté sera alors
soumis dans le mois qui suit l'avis motivé de la Banque Centrale de Tunisie à une
commission de conciliation composée de trois membres, le premier représentant la
Banque Centrale, le second représentant le titulaire et le troisième nommé par les
représentants des deux parties et qui devra être d'une nationalité différente de
celle des deux parties. L'avis de la commission liera les parties et devra être

formulé dans lés 4 mois qui suivent l'avis motivé de la Banque Centrale.

ù és
